Exhibit 10.26

 

Execution Copy

 

SERIES A-1 CONVERTIBLE PREFERRED

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT, dated this 25th day of April, 2011 is entered into by and among
Radius Health, Inc., a Delaware corporation (the “Corporation”), the persons
listed on Schedule I attached hereto (the “Investors,” and each individually, an
“Investor”).

 

WHEREAS, the Corporation and the Investors wish to provide for the issuance of
shares of Series A-1 Preferred Stock (as hereinafter defined), as more
specifically set forth hereinafter.

 

NOW, THEREFORE. in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

SECTION 1.                                Filing of Restated Certificate of
Incorporation.

 

1.1                                 Recapitalization.

 

(a)                                  Prior to the Stage I Closing (as defined in
Section 4(a) hereof), the Corporation shall have filed the Fourth Amended and
Restated Certificate of Incorporation of the Corporation, in the form attached
hereto as Exhibit A (the “Restated Certificate”).  Pursuant to the Restated
Certificate, among other things:

 

(i)                                     simultaneously with the effective date
of the filing of the Restated Certificate (the “Split Effective Date”), a
reverse split (the “Reverse Split”) of the Corporation’s outstanding capital
stock shall occur as follows: (A) each share of the Corporation’s Common Stock,
par value $.01 per share (“Common Stock”), issued and outstanding or held as
treasury shares immediately prior to the Split Effective Date shall
automatically without any action on the part of the holder thereof, be
reclassified and changed into 0.06666667 of one share of Common Stock from and
after the Split Effective Date, (B) each share of the Corporation’s Series A
Junior Convertible Preferred Stock, par value $.01 per share (“Series A Stock”),
issued and outstanding or held as treasury shares immediately prior to the Split
Effective Date shall automatically without any action on the part of the holder
thereof, be reclassified and changed into 0.06666667 of one share of Series A
Stock from and after the Split Effective Date, (C) each share of the
Corporation’s Series B Convertible Redeemable Preferred Stock, par value $.01
per share (“Series B Stock”), issued and outstanding or held as treasury shares
immediately prior to the Split Effective Date shall automatically without any
action on the part of the holder thereof, be reclassified and changed into
0.06666667 of one share of Series B Stock from and after the Split Effective
Date and (D) each share of the Corporation’s Series C Convertible Redeemable
Preferred Stock, par value $.01 per share (“Series C Stock” and together with
the Series A Stock and the Series B Stock, the “Existing Preferred Stock”),
issued and outstanding or held as treasury shares immediately prior to the Split
Effective Date shall automatically without any action on the part of the holder
thereof, be reclassified and changed into 0.06666667 of one share of Series C
Stock from and after the Split Effective Date;

 

(ii)                                  in the event that a current stockholder of
the Corporation does not participate in the financing contemplated hereby at
least at the level of its Pro Rata Share (as defined below), by committing to
purchase and purchasing (or securing an investor

 

--------------------------------------------------------------------------------


 

who commits to purchase and purchases) at least at the level of its Pro Rata
Share, a percentage of each series of such holder’s Existing Preferred Stock
equal to such holder’s Applicable Portion (as defined in the Restated
Certificate) shall automatically convert into shares of Common Stock (all such
shares of Common Stock being referred to herein, collectively, as the “Forced
Conversion Shares”), at a rate of 1 share of Common Stock for every 5 shares of
Existing Preferred Stock to be so converted, such automatic conversion
(hereinafter, the “Forced Conversion”) to occur and become effective immediately
prior to the consummation of the Stage I Closing (the “Effective Time”);

 

(iii)                               each share of Series C Stock remaining
outstanding after the Forced Conversion shall, immediately following the Forced
Conversion, automatically be reclassified and converted into one (1) share of
Series A-2 Preferred Stock (as defined in Section 1.2 hereof), and all accrued
dividends on such reclassified share of Series C Stock shall be forfeited;

 

(iv)                              each share of Series B Stock remaining
outstanding after the Forced Conversion shall, immediately following the Forced
Conversion, automatically be reclassified and converted into one (1) share of
Series A-3 Preferred Stock (as defined in Section 1.2 hereof), and all accrued
dividends on such reclassified share of Series B Stock shall be forfeited; and

 

(v)                                 each share of Series A Stock remaining
outstanding after the Forced Conversion shall, immediately following the Forced
Conversion, automatically be reclassified and converted into one (1) share of
Series A-4 Preferred Stock (as defined in Section 1.2 hereof) (the automatic
reclassification and conversion of the Existing Preferred Stock pursuant to the
Restated Certificate into shares of Series A-2 Preferred Stock, Series A-3
Preferred Stock and Series A-4 Preferred Stock, as applicable, as described in
the provisions set forth above, is hereinafter referred to as the “Automatic
Reclassification”). The Reverse Split, the Forced Conversion and the Automatic
Reclassification are hereinafter referred to, collectively, as the
“Recapitalization”.

 

(b)                                 As used in this Agreement, the term “Pro
Rata Share” means, with respect to any holder of Existing Preferred Shares (an
“Existing Preferred Holder”), that amount equal to $35,000,000 multiplied by the
quotient obtained by dividing (A) the number of shares of issued and outstanding
Common Stock owned by such Existing Preferred Holder as of March 31, 2011 (or,
in the case of a holder of Existing Preferred Stock who received all of its
shares of Existing Preferred Stock in a transfer from a former holder of
Existing Preferred Stock occurring after March 31, 2011, the number shares of
issued and outstanding Common Stock owned by such former holder of Existing
Preferred Stock as of March 31, 2011) by (B) the aggregate number of shares of
issued and outstanding Common Stock owned as of such date by all Existing
Preferred Holders.  For purposes of the computation set forth in clauses (i) and
(ii) above, all issued and outstanding securities held by Existing Preferred
Holders that are convertible into or exercisable or exchangeable for shares of
Common Stock (including any issued and issuable shares of Existing Preferred
Stock) or for any such convertible, exercisable or exchangeable securities,
shall be treated as having been so converted, exercised or exchanged at the rate
or price at which such securities are convertible, exercisable or exchangeable
for shares of Common Stock in effect at the time in question, whether or not
such securities are at such time

 

2

--------------------------------------------------------------------------------


 

immediately convertible, exercisable or exchangeable.

 

(c)                                  The procedures for implementing the
Recapitalization are more specifically set forth in the Restated Certificate.

 

(d)                                 Saints Capital VI, L.P. is an investor who
commits to purchase for each of Oxford Bioscience Partners IV L.P and mRNA Fund
II L.P. shares of Series A-1 Preferred Stock (with any shortfall in the purchase
by Saints Capital VI, L.P. of the Pro Rata Share of Oxford Bioscience Partners
IV L.P. and mRNA Fund II L.P. being allocated equally to each of them on a
percentage basis).

 

(e)                                  All stock numbers and prices set forth in
this Agreement give effect to the Reverse Split and no further adjustments are
necessary with respect thereto.

 

1.2                                 Rights and Preferences of the Authorized
Stock.  In addition to setting forth the Recapitalization, the Restated
Certificate also sets forth, among other things, the terms, designations,
powers, preferences, and relative, participating, optional, and other special
rights, and the qualifications, limitations and restrictions of the Series A-1
Preferred Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock,
Series A-4 Preferred Stock, Series A-5 Preferred Stock and Series A-6 Preferred
Stock (as such terms are hereinafter defined).  Pursuant to the Restated
Certificate, the Corporation shall be authorized to issue up to (i) 34,859,964
shares of Common Stock, par value $.01 per share (“Common Stock”), and
(ii) 29,364,436 shares of Preferred Stock (the “Preferred Stock”), 10,000,000 of
which shall have been designated as Series A-1 Convertible Preferred Stock, par
value $.01 per share (“Series A-1 Preferred Stock”), 9,832,133 of which shall
have been designated as Series A-2 Convertible Preferred Stock, par value $.01
per share (“Series A-2 Preferred Stock”), 1,422,300 of which shall have been
designated as Series A-3 Convertible Preferred Stock, par value $.01 per share
(“Series A-3 Preferred Stock”), 40,003 of which shall have been designated as
Series A-4 Convertible Preferred Stock, par value $.01 per share (“Series A-4
Preferred Stock”), 70,000 of which shall have been designated as Series A-5
Convertible Preferred Stock, par value $.01 per share (“Series A-5 Preferred
Stock”), and 8,000,000 of which shall have been designated as Series A-6
Convertible Preferred Stock, par value $.01 per share (“Series A-6 Preferred
Stock”).  The Common Stock and the Preferred Stock shall have the respective
terms as set forth in the Restated Certificate.

 

SECTION 2.                                Authorization of Issuance and Sale of
Series A-1 Preferred Stock; Reservation of Reserved Common Shares.

 

Subject to the terms and conditions of this Agreement, the Corporation has
authorized the following:

 

(a)                                  the issuance on the Stage I Closing Date
(as defined in Section 4(a) hereof) of an aggregate of 2,631,845 shares of
Series A-1 Preferred Stock (subject to adjustment to reflect stock splits, stock
dividends, stock combinations, recapitalizations and like occurrences other than
the Reverse Split) (such shares of Series A-1 Preferred Stock being sometimes
hereinafter referred to as the “Stage I Preferred Shares”), and the reservation
of an equal number of shares of Common Stock for issuance upon conversion of the
Stage I Preferred Shares (such

 

3

--------------------------------------------------------------------------------


 

reserved Common Stock being sometimes hereinafter collectively referred to as
the “Stage I Reserved Common Shares”).

 

(b)                                 the issuance on the Stage II Closing Date
(as defined in Section 4(b) hereof) of an aggregate of 2,631,845 shares of
Series A-1 Preferred Stock (subject to adjustment to reflect stock splits, stock
dividends, stock combinations, recapitalizations and like occurrences other than
the Reverse Split) (such shares of Series A-1 Preferred Stock being sometimes
hereinafter referred to as the “Stage II Preferred Shares”), and the reservation
of an equal number of shares of Common Stock for issuance upon conversion of the
Stage II Preferred Shares (such reserved Common Stock being sometimes
hereinafter collectively referred to as the “Stage II Reserved Common Shares”).

 

(c)                                  the issuance on the Stage III Closing Date
(as defined in Section 4(b) hereof) of an aggregate of 2,631,845 shares of
Series A-1 Preferred Stock (subject to adjustment to reflect stock splits, stock
dividends, stock combinations, recapitalizations and like occurrences other than
the Reverse Split) (such shares of Series A-1 Preferred Stock being sometimes
hereinafter referred to as the “Stage III Preferred Shares”), and the
reservation of an equal number of shares of Common Stock for issuance upon
conversion of the Stage III Preferred Shares (such reserved Common Stock being
sometimes hereinafter collectively referred to as the “Stage III Reserved Common
Shares” and together with the Stage I Reserved Common Shares and the Stage II
Reserved Common Shares, the “Reserved Common Shares”).

 

SECTION 3.                                Sale and Delivery of’ Series A-1
Preferred Stock.

 

3.1                                 Agreement to Sell and Purchase the
Series A-1 Preferred Stock. Subject to the terms and conditions hereof, the
Corporation is selling to each Investor and each Investor is severally (but not
jointly and severally) purchasing from the Corporation the following:

 

(a)                                  subject to the satisfaction of the
conditions precedent set forth in Sections 7.1 and 7.2 hereof and subject to the
terms and other conditions hereinafter set forth, at the Stage I Closing, the
number of Stage I Preferred Shares set forth opposite the name of such Investor
on Schedule I hereto for a purchase price of $8.142 per share (subject to
adjustment to reflect stock splits, stock dividends, stock combinations,
recapitalizations and like occurrences other than the Reverse Split) (the
“Purchase Price”), representing an aggregate cash Purchase Price of $21,428,482
for the Stage I Preferred Shares;

 

(b)                                 subject to the satisfaction of the
conditions precedent set forth in Sections 7.1 and 7.4 hereof and subject to the
terms and other conditions hereinafter set forth, at the Stage II Closing, the
number of Stage II Preferred Shares set forth opposite the name of such Investor
on Schedule I hereto for the Purchase Price per share representing an aggregate
cash Purchase Price of $21,428,482 for the Stage II Preferred Shares and
otherwise on the same terms as conditions as the sale and issuance of the Stage
I Preferred Shares; and

 

(c)                                  subject to the satisfaction of the
conditions precedent set forth in Sections 7.1 and 7.5 hereof and subject to the
terms and other conditions hereinafter set forth, at the Stage III Closing, the
number of Stage III Preferred Shares set forth opposite the name of such
Investor on Schedule I hereto for the Purchase Price per share representing an
aggregate

 

4

--------------------------------------------------------------------------------


 

cash Purchase Price of $21,428,482 for the Stage III Preferred Shares and
otherwise on the same terms as conditions as the sale and issuance of the Stage
I Preferred Shares.

 

3.2                                 Additional A-1 Shares.  In addition to the
foregoing, in the event that any Investor who is, as of immediately prior to the
Recapitalization, a holder of Existing Preferred Stock and such Investor
invests, pursuant to the terms of this Agreement, more than such holder’s full
Pro Rata Share (such excess amount being referred to herein as the “Super Pro
Rata Amount”), such Investor shall receive at the Stage I Closing, in
consideration of such Investor’s agreement to invest such Super Pro Rata Amount,
that number of additional shares of Series A-1 Preferred Stock set forth next to
such Investor’s name of Schedule 1 hereto under the captions “Additional A-1
Shares” (the “Additional A-1 Shares”).

 

3.3                                 Delivery of Series A-1 Preferred Stock. At
each Closing (as defined in Section 4(d)), the Corporation shall deliver to each
Investor a certificate or certificates, registered in the name of such Investor,
representing that number of shares of Series A-1 Preferred Stock being purchased
(including any Additional A-1 Shares, if applicable) by such Investor at such
Closing.  In each case, delivery of certificates representing Series A-1
Preferred Stock to each Investor shall be made against receipt by the
Corporation of a check payable to the Corporation or a wire transfer to an
account designated by the Corporation in the full amount of the purchase price
for the Series A-1 Preferred Stock being purchased by such Investor at such
Closing, provided, however, that no separate or additional purchase price and no
check or wire transfer shall be required in connection with the delivery to any
Investor of any Additional A-1 Shares.

 

SECTION 4.                                The Closings.

 

(a)                                  An initial closing (the “Stage I Closing”)
hereunder with respect to the transactions contemplated by Sections 2(a) and
3.1(a) hereof will take place by facsimile transmission of executed copies of
the documents contemplated hereby delivered on either (i) May 13, 2011 or
(ii) if on such date the conditions precedent set forth in Sections 7.1 and 7.3
hereof have not been satisfied or waived, no later than the third (3d) business
day after the conditions set forth in Sections 7.1 and 7.3 hereof have been
satisfied or waived in writing by the Majority Investors, such Stage I Closing
to be held at the offices of Bingham McCutchen LLP, One Federal Street, Boston,
MA 02110 (such date sometimes being referred to herein as the “Stage I Closing
Date”).

 

(b)                                 A second closing (the “Stage II Closing”)
hereunder with respect to the transactions contemplated by Sections 2(b) and
3.1(b) hereof will take place by facsimile transmission of executed copies of
the documents contemplated hereby delivered on either (i) the date determined by
the Corporation that is no sooner than the later of (A) fifteen (15) business
days following the Stage I Closing Date and (B) fifteen (15) business days after
the Corporation delivers written notice to the Investors setting forth the date
scheduled for the Stage II Closing or (ii) if on such date the conditions
precedent set forth in Sections 7.1 and 7.4 hereof have not been satisfied or
waived, no later than the third (3d) business day after the conditions set forth
in Sections 7.1 and 7.4 hereof have been satisfied or waived in writing by the
Majority Investors, such Stage II Closing to be held at the offices of Bingham
McCutchen LLP, One Federal Street, Boston, MA 02110, (the date thereof sometimes
being referred to herein as the “Stage II Closing Date”).

 

5

--------------------------------------------------------------------------------


 

(c)                                  A third closing (the “Stage III Closing”)
hereunder with respect to the transactions contemplated by Sections 2(c) and
3.1(c) hereof will take place by facsimile transmission of executed copies of
the documents contemplated hereby delivered on either (i) the date determined by
the Corporation that is no sooner than the later of (A) fifteen (15) business
days following the Stage II Closing Date and (B) fifteen (15) business days
after the Corporation delivers written notice to the Investors setting forth the
date scheduled for the Stage III Closing or (ii) if on such date the conditions
precedent set forth in Sections 7.1 and 7.5 hereof have not been satisfied or
waived, no later than the third (3) business day after the conditions set forth
in Sections 7.1 and 7.5 hereof have been satisfied or waived in writing by the
Majority Investors, such Stage II Closing to be held at the offices of Bingham
McCutchen LLP, One Federal Street, Boston, MA 02110, (the date thereof sometimes
being referred to herein as the “Stage III Closing Date”).

 

(d)                             For convenience of reference, each of the Stage
I Closing, Stage II Closing, and Stage III Closing are sometimes hereinafter
singly referred to as a “Closing” and, together, they are referred to as the
“Closings”.

 

(e)                                  In the event that an Investor does not
timely and completely fulfill his, her or its obligations to purchase shares of
Series A-1 Preferred Stock as contemplated by this Agreement at each of the
Stage II Closing and the Stage III Closing (collectively, the “Future Funding
Obligations”), then (i) all shares of Preferred Stock then held by such
Investor  shall automatically, and without any further action on the part of
such holder, be converted into shares of Common Stock at a rate of 1 share of
Common Stock for every 10 shares of Preferred Stock to be so converted and
(ii) the Corporation shall have the right to repurchase and such holders shall
be required to sell all shares of Common Stock issued upon conversion (either
pursuant to the foregoing clause (i) or otherwise) of all Additional A-1 Shares
and all Series A-2 Preferred Stock, Series A-3 Preferred Stock and Series A-4
Preferred Stock issued to such Investor pursuant to the Automatic
Reclassification for a per share purchase price equal to the applicable par
value of such share and all such repurchased shares shall thereafter be
cancelled by the Corporation and no longer be issued and outstanding shares of
capital stock of the Corporation, all in accordance with Section 9.(b) of Part B
of Article III of the Restated Certificate. The conversion and repurchase of
shares to the Corporation set forth in this Section 4(e) is referred to as a
“Subsequent Closing Adjustment”.  The Subsequent Closing Adjustment is in
addition to, and not preclusive of, any other rights or remedies that the
Corporation and other Investors may have under law or otherwise with respect to
the failure of any Investor to fulfill its Future Funding Obligations at each
Closing.

 

SECTION 5.                                Representations and Warranties of the
Corporation to the Investors.

 

Except as set forth in the Corporation’s disclosure schedule dated as of the
date hereof and delivered herewith (the “Corporation’s Disclosure Schedule”),
which shall be arranged to correspond to the representations and warranties in
this Section 5, or, in each case, as applicable to the relevant other Sections
of this Agreement, and the disclosure in any portion of the Corporation’s
Disclosure Schedule shall qualify the corresponding provision in this Section 5
and any other provision of this Agreement, including but not limited to the
provisions of this Section 5, to which it is reasonably apparent on its face
that such disclosure relates notwithstanding the lack of any explicit
cross-reference, the Corporation hereby represents and

 

6

--------------------------------------------------------------------------------


 

warrants to the Investors as follows:

 

5.1                                 Organization. The Corporation is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
own and lease its property and to carry on its Business (as defined in
Section 5.6) as presently conducted and as proposed to be conducted as described
in the Executive Summary (as defined in Section 5.6).  The Corporation is duly
qualified to do business as a foreign corporation in the states set forth on
Schedule 5.1 of the Corporation’s Disclosure Schedule.  The Corporation does not
own or lease property or engage in any activity in any other jurisdiction which
would require its qualification in such jurisdiction and in which the failure to
be so qualified would have a material adverse effect on the Business,
properties, assets, liabilities, condition (financial or otherwise) or prospects
of the Corporation (a “Corporation Material Adverse Effect”).

 

5.2                                 Capitalization.

 

(a)                                  The authorized capital stock of the
Corporation immediately prior to the Stage I Closing shall consist of:

 

(i)                                     34,859,964 shares of Common Stock, of
which:

 

(1)                                  522,506 shall be validly issued and
outstanding, fully paid and nonassessable (including 266 shares issuable upon
exercise of warrants to purchase Common Stock);

 

(2)                                  29,364,436 shares shall have been duly
reserved for issuance upon conversion of the Series A-1 Preferred Stock,
Series A-2 Preferred Stock, Series A-3 Preferred Stock, Series A-4 Preferred
Stock, Series A-5 Preferred Stock and Series A-6 Preferred Stock (including
147,384 shares of Series A-1 Preferred Stock issuable upon exercise of warrants
to purchase Series A-1 Preferred Stock); and

 

(3)                                  2,015,666 shares shall have been duly
reserved for issuance in connection with options available under the
Corporation’s 2003 Long-Term Incentive Plan, as amended (the “2003 Plan Option
Shares”).

 

(ii)                                  29,364,436 shares of Preferred Stock of
which:

 

(1)                                  63,000 shall have been designated the
Series A Stock, 61,664 of which shall be issued and outstanding, fully paid and
nonassessable;

 

(2)                                  1,600,000 shall have been designated the
Series B Stock, 1,599,997 of which shall be issued and outstanding, fully paid
and nonassessable;

 

(3)                                  10,146,629 shall have been designated the
Series C Preferred Stock, all of which shall be issued and outstanding, fully
paid and nonassessable;

 

(4)                                  10,000,000 shall have been designated the
Series A-1 Preferred Stock, none of which shall be issued and outstanding;

 

7

--------------------------------------------------------------------------------


 

(5)                                  9,832,133 shall have been designated the
Series A-2 Preferred Stock, none of which shall be issued and outstanding;

 

(6)                                  1,422,300 shall have been designated the
Series A-3 Preferred Stock, none of which shall be issued and outstanding;

 

(7)                                  40,003 shall have been designated the
Series A-4 Preferred Stock, none of which shall be issued and outstanding;

 

(8)                                  70,000 shall have been designated the
Series A-5 Preferred Stock, none of which shall be issued and outstanding;

 

(9)                                  8,000,000 shall have been designated the
Series A-6 Preferred Stock, none of which shall be issued and outstanding.

 

(b)                                 The authorized capital stock of the
Corporation immediately following the Stage I Closing, assuming compliance with
all of the provisions of this Agreement by each of the Investors, shall consist
of:

 

(i)                                     34,859,964 shares of Common Stock, of
which:

 

(1)                                  522,506 shall be validly issued and
outstanding, fully paid and nonassessable (including 266 shares issuable upon
exercise of warrants to purchase Common Stock);

 

(2)                                  29,364,436 shares shall have been duly
reserved for issuance upon conversion of the Series A-1 Preferred Stock,
Series A-2 Preferred Stock, Series A-3 Preferred Stock, Series A-4 Preferred
Stock, Series A-5 Preferred Stock and Series A-6 Preferred Stock (including
147,384 shares of Series A-1 Preferred Stock issuable upon exercise of warrants
to purchase Series A-1 Preferred Stock); and

 

(3)                                  2,015,666 shares shall have been duly
reserved for issuance in connection with options available under the
Corporation’s 2003 Long-Term Incentive Plan, as amended;

 

(ii)                                  29,364,436 shares of Preferred Stock of
which:

 

(1)                                  63,000 shall have been designated the
Series A Preferred Stock, none of which shall be issued and outstanding;

 

(2)                                  1,600,000 shall have been designated the
Series B Preferred Stock, none of which shall be issued and outstanding;

 

(3)                                  10,146,629 shall have been designated the
Series C Preferred Stock, none of which shall be issued and outstanding;

 

(4)                                  10,000,000 shall have been designated the
Series A-1 Preferred Stock, of which 4,136,912 shall be validly issued and
outstanding, fully paid and

 

8

--------------------------------------------------------------------------------


 

nonassessable;

 

(5)                                  9,832,133 shall have been designated the
Series A-2 Preferred Stock, all of which shall be validly issued and
outstanding, fully paid and nonassessable;

 

(6)                                  1,422,300 shall have been designated the
Series A-3 Preferred Stock, all of which shall be validly issued and
outstanding, fully paid and nonassessable;

 

(7)                                  40,003 shall have been designated the
Series A-4 Preferred Stock, all of which shall be validly issued and
outstanding, fully paid and nonassessable;

 

(8)                                  70,000 shall have been designated the
Series A-5 Preferred Stock, of which 66,028 shall be validly issued and
outstanding, fully paid and nonassessable; and

 

(9)                                  8,000,000 shall have been designated the
Series A-6 Preferred Stock, none of which shall be issued and outstanding.

 

(c)                                  Except (i) pursuant to the terms of this
Agreement, (ii) at any time prior to the Stage I Closing, pursuant to the terms
of the Amended and Restated Stockholders’ Agreement, dated as of December 15,
2006, by and among the Corporation and the stockholders named therein, as
amended to date (the “Existing Stockholders’ Agreement”), (iii) as of and at all
times following the Stage I Closing, pursuant to the terms of that certain
Amended and Restated Stockholders’ Agreement to be entered into in connection
with the Stage I Closing, as contemplated by Section 7.2(b), in the form
attached hereto as Exhibit B (the “Stockholders’ Agreement”), and (iv) as set
forth in Schedule 5.2 attached hereto, there are and, immediately following the
Stage I Closing, there will be: (1) no outstanding warrants, options, rights,
agreements, convertible securities or other commitments or instruments pursuant
to which the Corporation is or may become obligated to issue, sell, repurchase
or redeem any shares of capital stock or other securities of the Corporation
(other than the 2003 Plan Option Shares); (2) no preemptive, contractual or
similar rights to purchase or otherwise acquire shares of capital stock of the
Corporation pursuant to any provision of law, the Restated Certificate, the
by-laws of the Corporation (the “by-laws”) or any agreement to which the
Corporation is a party or may otherwise be bound; (3) no restrictions on the
transfer of capital stock of the Corporation imposed by the Restated Certificate
or by-laws of the Corporation, any agreement to which the Corporation is a
party, any order of any court or any governmental agency to which the
Corporation is subject, or any statute other than those imposed by relevant
state and federal securities laws; (4) no cumulative voting rights for any of
the Corporation’s capital stock; (5) no registration rights under the Securities
Act of 1933, as amended (the “Securities Act”), with respect to shares of the
Corporation’s capital stock; (6) to the Corporation’s Knowledge, no options or
other rights to purchase shares of capital stock from stockholders of the
Corporation granted by such stockholders; and (7) no agreements, written or
oral, between the Corporation and any holder of its securities, or, to the
Corporation’s Knowledge, among holders of its securities, relating to the
acquisition, disposition or voting of the securities of the Corporation.

 

5.3                                 Authorization of this Agreement and the
Stockholders’ Agreement. The execution, delivery and performance by the
Corporation of this Agreement and the Stockholders’

 

9

--------------------------------------------------------------------------------


 

Agreement and the consummation of the transactions contemplated hereby and
thereby, including the Recapitalization and the Merger, have been duly
authorized by all requisite action on the part of the Corporation. Each of this
Agreement and the Stockholders’ Agreement has been duly executed and delivered
by the Corporation and constitutes a valid and binding obligation of the
Corporation, enforceable in accordance with its respective terms. The execution,
delivery and performance of this Agreement and the Stockholders’ Agreement, the
filing of the Restated Certificate and the compliance with the provisions hereof
and thereof by the Corporation, will not:

 

(a)                                  violate any provision of law, statute,
ordinance, rule or regulation or any ruling, writ, injunction, order, judgment
or decree of any court, administrative agency or other governmental body;

 

(b)                                 conflict with or result in any breach of any
of the terms, conditions or provisions of, or constitute (with due notice or
lapse of time, or both) a default (or give rise to any right of termination,
cancellation or acceleration) under (i) any agreement, document, instrument,
contract, understanding, arrangement, note, indenture, mortgage or lease to
which the Corporation is a party or under which the Corporation or any of its
assets is bound, which conflict, breach or default would have a Corporation
Material Adverse Effect, (ii) the Restated Certificate, or (iii) the by-laws;

 

(c)                                  result in the creation of any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Corporation; or

 

(d)                                 conflict with any stockholder’s rights to
participate in the transactions contemplated hereby, including but not limited
to any rights to purchase Series A-1 Preferred Stock hereunder.

 

5.4                                 Authorization of Series A-1 Preferred Stock
and Reserved Common Shares.

 

(a)                                  The issuance, sale and delivery of the
Series A-1 Preferred Stock pursuant to the terms hereof and the issuance sale
and deliver of the Series A-2 Preferred Stock, the Series A-3 Preferred Stock
and the Series A-4 Preferred Stock pursuant to the Recapitalization, have been
duly authorized by all requisite action of the Corporation, and, when issued,
sold and delivered in accordance with this Agreement or the Recapitalization,
the shares of Series A-1 Preferred Stock, Series A-2 Preferred Stock, Series A-3
Preferred Stock and Series A-4 Preferred Stock will be validly issued and
outstanding, fully paid and nonassessable, with no personal liability attaching
to the ownership thereof, and, except as may be set forth in the Stockholders’
Agreement (with respect to which the Corporation is in compliance with its
obligations thereunder), not subject to preemptive or any other similar rights
of the stockholders of the Corporation or others.

 

(b)                                 The reservation, issuance, sale and delivery
by the Corporation of the Reserved Common Shares and of all shares of Common
Stock issuable upon conversion of shares of Series A-2 Preferred Stock,
Series A-3 Preferred Stock and Series A-4 Preferred Stock have been duly
authorized by all requisite action of the Corporation, and the Reserved Common

 

10

--------------------------------------------------------------------------------


 

Shares have been duly reserved in accordance with Section 2 of this Agreement.
Upon the issuance and delivery of the Reserved Common Shares in accordance with
the terms of this Agreement, the Reserved Common Shares will be validly issued
and outstanding, fully paid and nonassessable and not subject to preemptive or
any other similar rights of the stockholders of the Corporation or others.

 

5.5                                 Consents and Approvals. No authorization,
consent, approval or other order of, or declaration to or filing with, any
governmental agency or body (other than filings required to be made under
applicable federal and state securities laws) or any other person, entity or
association is required for: (a) the valid authorization, execution, delivery
and performance by the Corporation of this Agreement and the Stockholders’
Agreement; (b) the valid authorization, issuance, sale and delivery of the
Series A-1 Preferred Stock; (c) the valid authorization, reservation, issuance,
sale and delivery of the Reserved Common Shares; or (d) the filing of the
Restated Certificate.  The Corporation has obtained all other consents that are
necessary to permit the consummation of the transactions contemplated hereby and
thereby, other than the Merger.

 

5.6                                 Business of the Corporation.

 

(a)                                  Except as set forth in Schedule 5.6(a) of
the Corporation’s Disclosure Schedule, the business of the Corporation (the
“Business”) is described in the executive summary of the Corporation, a copy of
which is attached hereto as Exhibit C (the “Executive Summary”).

 

(b)                                 Schedule 5.6 of the Corporation’s Disclosure
Schedule sets forth a list of all agreements or commitments to which the
Corporation is a party or by which the Corporation or the Corporation’s assets
and properties are bound that are material to the business of the Corporation as
currently conducted, and, without limitation, of the foregoing, all of the types
of agreements or commitments set forth below (each, a “Material Agreement”):

 

(i)                                     agreements which require future
expenditures by the Corporation in excess of $100,000 or which might result in
payments to the Corporation in excess of $100,000;

 

(ii)                                  employment and consulting agreements,
employee benefit, bonus, pension, profit-sharing, stock option, stock purchase
and similar plans and arrangements;

 

(iii)                               agreements involving research, development,
or the license of Intellectual Property (as defined in Section 5.12) (other than
research, development, or license agreements which require future expenditures
by the Corporation in amounts less than $100,000 or which might result in
payments to the Corporation in amounts less than $100,000 in each case that do
not grant to a third party or to the Corporation any rights in connection with
the commercialization of any products), the granting of any right of first
refusal, or right of first offer or comparable right with respect to any
Intellectual Property or payment or receipt by the Corporation of milestone
payments or royalties;

 

(iv)                              agreements relating to a joint venture,
partnership, collaboration or other arrangement involving a sharing of profits,
losses, costs or liabilities with

 

11

--------------------------------------------------------------------------------


 

another person or entity;

 

(v)                                 distributor, sales representative or similar
agreements;

 

(vi)                              agreements with any current or former
stockholder, officer or director of the Corporation or any “affiliate” or
“associate” of such persons (as such terms are defined in the rules and
regulations promulgated under the Securities Act), including without limitation
agreements or other arrangements providing for the furnishing of services by,
rental of real or personal property from, or otherwise requiring payments to,
any such person or entity;

 

(vii)                           agreements under which the Corporation is
restricted from carrying on any business, or competing in any line of business,
anywhere in the world;

 

(viii)                        indentures, trust agreements, loan agreements or
notes that involve or evidence outstanding indebtedness, obligations or
liabilities for borrowed money;

 

(ix)                                agreements for the disposition of a material
portion of the Corporation’s assets (other than for the sale of inventory in the
ordinary course of business);

 

(x)                                   agreements of surety, guarantee or
indemnification;

 

(xi)                                interest rate, equity or other swap or
derivative instruments;

 

(xii)                             agreements obligating Corporation to register
securities under the Securities Act; and

 

(xiii)                          agreements for the acquisition of any of the
assets, properties, securities or other ownership interests of the Corporation
or another person or the grant to any person of any options, rights of first
refusal, or preferential or similar rights to purchase any of such assets,
properties, securities or other ownership interests.

 

(c)                                  The Corporation has no present expectation
or intention of not fully performing all of its obligations under each Material
Agreement and, to the Corporation’s Knowledge, there is no breach or anticipated
breach by any other party or parties to any Material Agreements.

 

(d)                                 All of the Material Agreements are valid, in
full force and effect and binding against the Corporation and to the
Corporation’s Knowledge, binding against the other parties thereto in accordance
with their respective terms.  Neither the Corporation, nor, to the Corporation’s
Knowledge, any other party thereto, is in default of any of its obligations
under any of the agreements or contracts listed on the Schedule 5.6 of the
Corporation’s Disclosure Schedule, nor, to the Corporation’s Knowledge, does any
condition exist that with notice or lapse of time or both would constitute a
default thereunder.  The Corporation has delivered to each Investor or its
representative true and complete copies of all of the foregoing Material
Agreements or an accurate summary of any oral Material Agreements (and all
written amendments or other modifications thereto).

 

(e)                                  Except as provided in Schedule 5.6(e) of
the Corporation’s

 

12

--------------------------------------------------------------------------------


 

Disclosure Schedule: (i) there are no actions, suits, arbitrations, claims,
investigations or legal or administrative proceedings pending or, to the
Corporation’s Knowledge, threatened, against the Corporation, whether at law or
in equity; (ii) there are no judgments, decrees, injunctions or orders of any
court, government department, commission, agency, instrumentality or arbitrator
entered or existing against the Corporation or any of its assets or properties
for any of the foregoing or otherwise; and (iii) the Corporation has not
admitted in writing its inability to pay its debts generally as they become due,
filed or consented to the filing against it of a petition in bankruptcy or a
petition to take advantage of any insolvency act, made an assignment for the
benefit of creditors, consented to the appointment of a receiver for itself or
for the whole or any substantial part of its property, or had a petition in
bankruptcy filed against it, been adjudicated a bankrupt, or filed a petition or
answer seeking reorganization or arrangement under the federal bankruptcy laws
or any other laws of the United States or any other jurisdiction.

 

(f)                                    Except as set forth in Schedule 5.6(f) of
the Corporation’s Disclosure Schedule, the Corporation is in compliance with all
obligations, agreements and conditions contained in any evidence of indebtedness
or any loan agreement or other contract or agreement (whether or not relating to
indebtedness) to which the Corporation is a party or is subject (collectively,
the “Obligations”), the lack of compliance with which could afford to any person
the right to accelerate any indebtedness or terminate any right of or agreement
with the Corporation. To the Corporation’s Knowledge all other parties to such
Obligations are in compliance with the terms and conditions of such Obligations.

 

(g)                                 Except for employment and consulting
agreements set forth on Schedule 5.6 attached hereto and for agreements and
arrangements relating to the 2003 Plan Option Shares and except as provided in
Schedule 5.6(g) of the Corporation’s Disclosure Schedule, this Agreement and the
Stockholders’ Agreement, there are no agreements, understandings or proposed
transactions between the Corporation and any of its officers, directors or other
“affiliates” (as defined in Rule 405 promulgated under the Securities Act).

 

(h)                                 To the Corporation’s Knowledge, no employee
of or consultant to the Corporation is in violation of any term of any
employment contract, patent disclosure agreement or any other contract or
agreement, including, but not limited to, those matters relating (i) to the
relationship of any such employee with the Corporation or to any other party as
a result of the nature of the Corporation’s Business as currently conducted, or
(ii) to unfair competition, trade secrets or proprietary or confidential
information.

 

(i)                                     Each employee and director of or
consultant to the Corporation, and each other person who has been issued shares
of the Corporation’s Common Stock or options to purchase shares of the
Corporation’s Common Stock is a signatory to, and is bound by, the Stockholders’
Agreement and, in the case of Common Stock issued to employees, directors and
consultants, a stock restriction agreement, all with stock transfer restrictions
and rights of first offer in favor of the Corporation in a form previously
approved by the Board of Directors of the Corporation (the “Board of
Directors”). In addition, each such stock restriction agreement contains a
vesting schedule previously approved by the Board of Directors.

 

(j)                                     The Corporation does not have any
collective bargaining agreements covering any of its employees or any employee
benefit plans.

 

13

--------------------------------------------------------------------------------


 

(k)                                  The Corporation has at all times complied
with all provisions of its by-laws and Restated Certificate, and is not in
violation of or default under any provision thereof, any contract, instrument,
judgment, order, writ or decree to which it is a party or by which it or any of
its properties are bound, and the Corporation is not in violation of any
material provision of any federal or state statute, rule or regulation
applicable to the Corporation.

 

5.7                                 Disclosure.  None of this Agreement, the
Stockholders’ Agreement or the Executive Summary, nor any document, certificate
or instrument furnished to any of the Investors or their counsel in connection
with the transactions contemplated by this Agreement, contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading.  To the Corporation’s Knowledge, there is no fact which the
Corporation has not disclosed to the Investors or their counsel which would
reasonably be expected to result in a Corporation Material Adverse Effect.

 

5.8                                 Financial Statements.  The Corporation has
furnished to each of the Investors a complete and accurate copy of (i) the
unaudited balance sheet of the Corporation at December 31, 2010 and the related
unaudited statements of operations and cash flows for the fiscal year then
ended, and (ii) the unaudited balance sheet of the Corporation (the “Balance
Sheet”) at February 28, 2011 (the “Balance Sheet Date”) and the related
unaudited statements of operations and cash flows for the two month period then
ended (collectively, the “Financial Statements”).  The Financial Statements are
in accordance with the books and records of the Corporation, present fairly the
financial condition and results of operations of the Corporation at the dates
and for the periods indicated, and have been prepared in accordance with
generally accepted accounting principles (“GAAP”) consistently applied, except,
in the case of any unaudited Financial Statements, for the absence of footnotes
normally contained therein and subject to normal and recurring year-end audit
adjustments that are substantially consistent with prior year-end audit
adjustments.

 

5.9                                 Absence of Undisclosed Liabilities.  The
Corporation has no liabilities of any nature (whether known or unknown and
whether absolute or contingent), except for (a) liabilities shown on the Balance
Sheet and (b) contractual and other liabilities incurred in the ordinary course
of business which are not required by GAAP to be reflected on a balance sheet
and which would not, either individually or in the aggregate, have or result in
a Corporation Material Adverse Effect.  The Corporation does not have any
liabilities (and there is no basis for any present or, to the Corporation’s
Knowledge, future proceeding against the Corporation giving rise to any
liability) arising out of any personal injury and/or death or damage to property
relating to or arising in connection with any clinical trials conducted by or on
behalf of the Corporation.

 

5.10                           Absence of Changes.  Since the Balance Sheet Date
and except as contemplated by this Agreement, there has been (i) no event or
fact that individually or in the aggregate has had a Corporation Material
Adverse Effect, (ii) no declaration, setting aside or payment of any dividend or
other distribution with respect to, or any direct or indirect redemption or
acquisition of, any of the capital stock of the Corporation, (iii) no waiver of
any valuable right of the Corporation or cancellation of any debt or claim held
by the Corporation, (iv) no loan by the Corporation to any officer, director,
employee or stockholder of the

 

14

--------------------------------------------------------------------------------


 

Corporation, or any agreement or commitment therefor, (v) no increase, direct or
indirect, in the compensation paid or payable to any officer, director, employee
or agent Corporation and no change in the executive management of the
Corporation or the terms of their employment, (vi) no material loss, destruction
or damage to any property of the Corporation, whether or not insured, (vii) no
labor disputes involving the Corporation, or (viii) no acquisition or
disposition of any assets (or any contract or arrangement therefor), nor any
transaction by the Corporation otherwise than for fair value in the ordinary
course of business.

 

5.11                           Payment of Taxes. The Corporation has prepared
and filed within the time prescribed by, and in material compliance with,
applicable law and regulations, all federal, state and local income, excise or
franchise tax returns, real estate and personal property tax returns, sales and
use tax returns, payroll tax returns and other tax returns required to be filed
by it, and has paid or made provision for the payment of all accrued and paid
taxes and other charges to which the Corporation is subject and which are not
currently due and payable. The federal income tax returns of the Corporation
have never been audited by the Internal Revenue Service. Neither the Internal
Revenue Service nor any other taxing authority is now asserting nor is
threatening to assert against the Corporation any deficiency or claim for
additional taxes or interest thereon or penalties in connection therewith, and
the Corporation does not know of any such deficiency or basis for such
deficiency or claim.

 

5.12                           Intellectual Property.

 

(a)                                  Schedule 5.12(a) lists each patent, patent
application, copyright registration or application therefor, mask work
registration or application therefor, and trademark, trademark application,
trade name, service mark and domain name registration or application therefor
owned by the Corporation, licensed by the Corporation or otherwise used by the
Corporation (collectively, the “Listed Rights”). For each of the Listed Rights
set forth on Schedule 5.12(a), an assignment to the Corporation of all right,
title and interest in the Listed Right (or license to practice the Listed Right
if owned by others) has been executed. All employees of and consultants to the
Corporation have executed an agreement providing for the assignment to the
Corporation of all right, title and interest in any and all inventions,
creations, works and ideas made or conceived or reduced to practice wholly or in
part during the period of their employment or consultancy with the Corporation,
including all Listed Rights, to the extent described in any such agreement and
providing for customary provisions relating to confidentiality and
non-competition.

 

(b)                                 Except as set forth on Schedule 5.12(b), the
Listed Rights comprise all of the patents, patent applications, registered
trademarks and service marks, trademark applications, trade names, registered
copyrights and all licenses that have been obtained by the Corporation, and
which, to the Corporation’s Knowledge, are necessary for the conduct of the
Business of the Corporation as now being conducted and as proposed to be
conducted in the Executive Summary. Except as set forth on Schedule 5.12(b), the
Corporation owns all of the Listed Rights and Intellectual Property, as
hereinafter defined, free and clear of any valid and enforceable rights, claims,
liens, preferences of any party against such Intellectual Property. To the
Corporation’s Knowledge, except as set forth in Schedule 5.12(b), the Listed
Rights and Intellectual Property are valid and enforceable rights and the
practice of such rights does not infringe or conflict with the rights of any
third party.

 

15

--------------------------------------------------------------------------------


 

(c)                                  To the Corporation’s Knowledge, the
Corporation owns or has the right to use all Intellectual Property necessary
(i) to use, manufacture, market and distribute the Customer Deliverables (as
defined below) and (ii) to operate the Internal Systems (as defined below). The
Corporation has taken all reasonable measures to protect the proprietary nature
of each item of Corporation Intellectual Property (as defined below), and to
maintain in confidence all trade secrets and confidential information that it
owns or uses. To the Corporation’s Knowledge no other person or entity has any
valid and enforceable rights to any of the Corporation Intellectual Property
owned by the Corporation (except as set forth in Schedule 5.12(c)), and no other
person or entity is infringing, violating or misappropriating any of the
Corporation Intellectual Property.

 

(d)                                 To the Corporation’s Knowledge, none of the
Customer Deliverables, or the manufacture, marketing, sale, distribution,
importation, provision or use thereof, infringes or violates, or constitutes a
misappropriation of, any valid and enforceable Intellectual Property rights of
any person or entity; and, to the Corporation’s Knowledge neither the marketing,
distribution, provision or use of any Customer Deliverables currently under
development by the Corporation will, when such Customer Deliverables are
commercially released by the Corporation, infringe or violate, or constitute a
misappropriation of, any valid and enforceable Intellectual Property rights of
any person or entity that exist today. To the Corporation’s Knowledge, none of
the Internal Systems, or the use thereof, infringes or violates, or constitutes
a misappropriation of, any valid and enforceable Intellectual Property rights of
any person or entity.

 

(e)                                  There is neither pending nor overtly
threatened, or, to the Corporation’s Knowledge, any basis for, any claim or
litigation against the Corporation contesting the validity or right to use any
of the Listed Rights or Intellectual Property, and the Corporation has not
received any notice of infringement upon or conflict with any asserted right of
others nor, to the Corporation’s Knowledge, is there a basis for such a notice.
To the Corporation’s Knowledge, no person, corporation or other entity is
infringing the Corporation’s rights to the Listed Rights or Intellectual
Property. Schedule 5.12(e) lists any complaint, claim or notice, or written
threat thereof, received by the Corporation alleging any such infringement,
violation or misappropriation, and the Corporation has provided to the Investors
complete and accurate copies of all written documentation in the possession of
the Corporation relating to any such complaint, claim, notice or threat. The
Corporation has provided to the Investors complete and accurate copies of all
written documentation in the Corporation’s possession relating to claims or
disputes known to each of the Corporation concerning any Corporation
Intellectual Property.

 

(f)                                    Except as otherwise provided in Schedule
5.12(f), the Corporation, to the Corporation’s Knowledge has no obligation to
compensate others for the use of any Listed Right or any Intellectual Property,
nor has the Corporation granted any license or other right to use, in any
manner, any of the Listed Rights or Intellectual Property, whether or not
requiring the payment of royalties. Schedule 5.12(f) identities each license or
other agreement pursuant to which the Corporation has licensed, distributed or
otherwise granted any rights to any third party with respect to any Corporation
Intellectual Property. Except as described in Schedule 5.12(f), the Corporation
has not agreed to indemnify any person or entity against any infringement,
violation or misappropriation of any Intellectual Property rights with respect
to any Corporation

 

16

--------------------------------------------------------------------------------


 

Intellectual Property.

 

(g)                                 Schedule 5.12(g) identifies each item of
Corporation Intellectual Property that is owned by a party other than the
Corporation, and the license or agreement pursuant to which the Corporation uses
it (excluding off-the-shelf software programs licensed by the Corporation
pursuant to “shrink wrap” licenses).

 

(h)                                 The Corporation has not disclosed the source
code for any software developed by it, or other confidential information
constituting, embodied in or pertaining to such software, to any person or
entity, except pursuant to the agreements listed in Schedule 5.12(h), and the
Corporation has taken reasonable measures to prevent disclosure of any such
source code.

 

(i)                                     All of the copyrightable materials
incorporated in or bundled with the Customer Deliverables have been created by
employees of the Corporation within the scope of their employment by the
Corporation or by independent contractors of the Corporation who have executed
agreements expressly assigning all right, title and interest in such
copyrightable materials to the Corporation. Except as listed in Schedule
5.12(i), no portion of such copyrightable materials was jointly developed with
any third party.

 

(j)                                     To the Corporation’s Knowledge, the
Customer Deliverables and the Internal Systems are free from significant defects
or programming errors and conform in all material respects to the written
documentation and specifications therefor.

 

(k)                                  For purposes of this Agreement, the
following terms shall have the following meanings:

 

(i)                                     “Customer Deliverables” shall mean
(a) the products that the Corporation (i) currently manufactures, markets, sells
or licenses or (ii) currently plans to manufacture, market, sell or license in
the future and (b) the services that the Corporation (i) currently provides or
(ii) currently plans to provide in the future.

 

(ii)                                  “Internal Systems” shall mean the internal
systems of each of the Corporation that are presently used in its Business or
operations, including, computer hardware systems, software applications and
embedded systems.

 

(iii)                               “Intellectual Property” shall mean all:
(A) patents, patent applications, patent disclosures and all related
continuation, continuation-in-part, divisional, reissue, reexamination, utility
model, certificate of invention and design patents, design patent applications,
registrations and applications for registrations, including Listed Rights;
(B) trademarks, service marks, trade dress, internet domain names, logos, trade
names and corporate names and registrations and applications for registration
thereof; (C) copyrights and registrations and applications for registration
thereof; (D) mask works and registrations and applications for registration
thereof; (E) computer software, data and documentation; (F) inventions, trade
secrets and confidential business information, whether patentable or
nonpatentable and whether or not reduced to practice, know-how, manufacturing
and product processes and techniques, research and development information,
copyrightable works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and

 

17

--------------------------------------------------------------------------------


 

information; (G) other proprietary rights relating to any of the foregoing
(including remedies against infringements thereof and rights of protection of
interest therein under the laws of all jurisdictions); and (H) copies and
tangible embodiments thereof.

 

(iv)                              “Corporation Intellectual Property” shall mean
the Intellectual Property owned by or licensed to the Corporation and
incorporated in, underlying or used in connection with the Customer Deliverables
or the Internal Systems.

 

(v)                                 “Corporation’s Knowledge” shall mean
(a) with respect to matters relating directly to the Corporation and its
operations, the knowledge of Richard Lyttle, Nicholas Harvey, Louis O’Dea and
Gary Hattersley (the “Officers”) as well as other knowledge which such Officers
would have possessed had they made diligent inquiry of appropriate employees and
agents of the Corporation with respect to the matter in question; provided, that
such Officers shall not be obligated to inquire further with respect to any list
herein or in any schedule hereto, and (b) with respect to external events or
conditions, the actual knowledge of the Officers.

 

5.13                           Securities Laws. Neither the Corporation nor
anyone acting on its behalf has offered securities of the Corporation for sale
to, or solicited any offers to buy the same from, or sold securities of the
Corporation to, any person or organization, in any case so as to subject the
Corporation, its promoters, directors and/or officers to any Liability under the
Securities Act, the Securities and Exchange Act of 1934, as amended, or any
state securities or “blue sky” law (collectively, the “Securities Laws”).  The
offer, grant, sale and/or issuance of the following were not, are not, or, as
the case may be, will not be, in violation of the Securities Laws when offered,
sold and issued in accordance with this Agreement and the 2003 Long-Term
Incentive Plan, as amended:

 

(a)                                  the Series A-1 Preferred Stock, as
contemplated by this Agreement and the Exhibits and Schedules hereto, and in
partial reliance upon the representations and warranties of the Investors set
forth in Section 6 hereof;

 

(b)                                 the Series A-2 Preferred Stock, the
Series A-3 Preferred Stock and the Series A-4 Preferred Stock in the
Recapitalization;

 

(c)                                  the Common Stock issuable upon the
conversion of Existing Preferred Stock in the Forced Conversion and the
conversion of the Series A-1 Preferred Stock, Series A-2 Preferred Stock,
Series A-3 Preferred Stock or Series A-4 Preferred Stock and in partial reliance
upon the representations and warranties of the Investors set forth in Section 6
hereof; and

 

(d)                                 the 2003 Plan Option Shares and stock
options covering such shares.

 

5.14                           Title to Properties.

 

(a)                                  The Corporation has valid title to, or in
the case of leased properties and assets, valid leasehold interests in, all of
its properties and assets, necessary to conduct the Business in the manner in
which it is currently conducted (in each case, free and

 

18

--------------------------------------------------------------------------------


 

clear of all liens, security interests, charges and other encumbrances of any
kind, except liens for taxes not yet due and payable), including without
limitation, all rights under any investigational drug application of the
Corporation filed in the United States and in foreign countries, all rights
pursuant to the authority of the FDA and any foreign counterparts to conduct
clinical trials with respect to any investigational drug application filed with
such agency relating to biologics or drugs relating to the Business and all
rights, if any, to apply for approval to commercially market and sell biologics
or drugs and none of such properties or assets is subject to any lien, security
interest, charge or other encumbrance of any kind, other than those the material
terms of which are described in Schedule 5.14(a).

 

(b)                                 The Corporation does not own any real
property or any buildings or other structures, nor have options or any
contractual obligations to purchase or acquire any interest in real property. 
Schedule 5.14(b) lists all real property leases to which the Corporation is a
party and each amendment thereto.  All such current leases are in full force and
effect, are valid and effective in accordance with their respective terms, and
there is not, under any of such leases, any existing default or event of default
(or event that with notice or lapse of time, or both, would constitute a
default).  The Corporation, in its capacity as lessee, is not in violation of
any zoning, building or safety ordinance, regulation or requirement or other law
or regulation applicable to the operation of its leased properties, nor has it
received any notice of violation with which it has not complied.

 

(c)                                  The equipment, furniture, leasehold
improvements, fixtures, vehicles, any related capitalized items and other
tangible property material to the Business are in good operating condition and
repair, ordinary wear and tear excepted.

 

5.15                           Investments in Other Persons. Except as indicated
in Schedule 5.15 attached hereto, (a) the Corporation has not made any loan or
advance to any person or entity which is outstanding on the date hereof nor is
it committed or obligated to make any such loan or advance, and (b) the
Corporation has never owned or controlled and does not currently own or control,
directly or indirectly, any subsidiaries and has never owned or controlled and
does not currently own or control any capital stock or other ownership interest,
directly or indirectly, in any corporation, association, partnership, trust,
joint venture or other entity.

 

5.16                           ERISA. Except as set forth in Schedule 5.16,
neither the Corporation nor any entity required to be aggregated with the
Corporation under Sections 414(b), (c), (m) or (n) of the Code (as hereinafter
defined), sponsors, maintains, has any obligation to contribute to, has any
liability under, or is otherwise a party to, any Benefit Plan.  For purposes of
this Agreement, “Benefit Plan” shall mean any plan, fund, program, policy,
arrangement or contract, whether formal or informal, which is in the nature of
(i) any qualified or non-qualified employee pension benefit plan (as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) or (ii) an employee welfare benefit plan (as defined in section
3(1) of ERISA).  With respect to each Benefit Plan listed in Schedule 5.16, to
the extent applicable:

 

(a)                                  Each such Benefit Plan has been maintained
and operated in all material respects in compliance with its terms and with all
applicable provisions of ERISA, the Internal Revenue Code of 1986, as amended
(the “Code”), and all statutes, orders, rules,

 

19

--------------------------------------------------------------------------------


 

regulations, and other authority which are applicable to such Benefit Plan;

 

(b)                                 All contributions required by law to have
been made under each such Benefit Plan (without regard to any waivers granted
under Section 412 of the Code) to any fund or trust established thereunder in
connection therewith have been made by the due date thereof:

 

(c)                                  Each such Benefit Plan intended to qualify
under Section 401(a) of the Code is the subject of a favorable unrevoked
determination letter issued by the Internal Revenue Service as to its qualified
status under the Code, which determination letter may still be relied upon as to
such tax qualified status, and no circumstances have occurred that would
adversely affect the tax qualified status of any such Benefit Plan;

 

(d)                                 The actuarial present value of all accrued
benefits under each such Benefit Plan subject to Title IV of ERISA did not, as
of the latest valuation date of such Benefit Plan, exceed the then current value
of the assets of such Benefit Plan allocable to such accrued benefits, all as
based upon the actuarial assumptions and methods currently used for such Benefit
Plan;

 

(e)                                  None of such Benefit Plans that are
“employee welfare benefit plans” as defined in Section 3(1) of ERISA provides
for continuing benefits or coverage for any participant or beneficiary of any
participant after such participant’s termination of employment, except as
required by applicable law; and

 

(f)                                    Neither the Corporation nor any trade or
business (whether or not incorporated) under common control with the Corporation
within the meaning of Section 4001 of ERISA has, or at any time has had, any
obligation to contribute to any “multiemployer plan” as defined in Section 3(37)
of ERISA.

 

5.17                           Use of Proceeds. The net proceeds received by the
Corporation from the sale of the Series A-1 Preferred Stock shall be used by the
Corporation generally for the purposes set forth in Schedule 5.17 attached
hereto.

 

5.18                           Permits and Other Rights; Compliance with Laws. 
The Corporation has all permits, licenses, registrations, certificates,
accreditations, orders, authorizations  or approvals from any Governmental
Entity (“Permits”) issued to or held by the Corporation.  Other than the Permits
listed on Schedule 5.18, there are no Permits, the loss or revocation of which
would result in a Corporation Material Adverse Effect.  The Corporation has all
Permits necessary to permit it to own its properties and to conduct its Business
as presently conducted and as proposed to be conducted.  Each such Permit is in
full force and effect and, to the Corporation’s Knowledge, no suspension or
cancellation of such Permit is threatened and there is no basis for believing
that such Permit will not be renewable upon expiration.  The Corporation is in
compliance in all material respects under each such Permit, and the transactions
contemplated by this Agreement will not cause a violation under any of such
Permits.  The Corporation is in compliance in all material respects with all
provisions of the laws and governmental rules and regulations applicable to its
Business, properties and assets, and to the products and services sold by it,
including, without limitation, all such rules, laws and regulations relating to
fair

 

20

--------------------------------------------------------------------------------


 

employment practices and public or employee safety. The Corporation is in
compliance with the Clinical Laboratories Improvement Act of 1967, as amended.

 

5.19                           Insurance. Schedule 5.19 sets forth a true and
complete list of all policies or binders of fire, theft, liability, product
liability, workmen’s compensation, vehicular, directors’ and officers’ and other
insurance held by or on behalf of the Corporation.  Such policies and binders
are in full force and effect, are in the amounts not less than is customarily
obtained by corporations of established reputation engaged in the same or
similar business and similarly situated and are in conformity with the
requirements of all leases or other agreements to which the Corporation is a
party and are valid and enforceable in accordance with their terms.  The
Corporation’s product liability insurance covers its clinical trials.  The
Corporation is not in default with respect to any provision contained in such
policy or binder nor has the Corporation failed to give any notice or present
any claim under any such policy or binder in due and timely fashion.  There are
no outstanding unpaid claims under any such policy or binder.  The Corporation
has not received notice of cancellation or non-renewal of any such policy or
binder.

 

5.20                           Board of Directors. Except as provided in
Schedule 5.20 attached hereto, the Corporation has not extended any offer or
promise or entered into any agreement, arrangement, understanding or otherwise,
whether written or oral, with any person or entity by which the Corporation has
agreed to allow such person or entity to participate, in any way, in the affairs
of the Board of Directors, including without limitation, appointment or
nomination as a member, or right to appear at, or receive the minutes of a
meeting of the Board of Directors.

 

5.21                           Books and Records.  The minute books of the
Corporation contain complete and accurate records of all meetings and other
corporate actions of the stockholders and Boards of Directors and committees
thereof.  The stock ledger of the Corporation is complete and accurate and
reflects all issuances, transfers, repurchases and cancellations of shares of
capital stock of the Corporation.

 

5.22                           Environmental Matters.

 

(a)                                  The Corporation has not used, generated,
manufactured, refined, treated, transported, stored, handled, disposed,
transferred, produced, processed or released (together defined as “Release”) any
Hazardous Materials (as hereinafter defined) in any manner or by any means in
violation of any Environmental Laws (as hereinafter defined). To the
Corporation’s Knowledge, neither the Corporation nor any prior owner or tenant
of the Property (as hereinafter defined) has Released any Hazardous Material or
other pollutant or effluent into, on or from the Property in a way which can
pose a risk to human health or the environment, nor is there a threat of such
Release. As used herein, the term “Property” shall include, without limitation,
land, buildings and laboratory facilities owned or leased by the Corporation or
as to which the Corporation now has any duties, responsibilities (for clean-up,
remedy or otherwise) or liabilities under any Environmental Laws, or as to which
the Corporation or any subsidiary of the Corporation may have such duties,
responsibilities or liabilities because of past acts or omissions of the
Corporation or any such subsidiary or their predecessors, or because the
Corporation or any such subsidiary or their predecessors in the past was such an
owner or operator of, or some other relationship with, such land, buildings
and/or laboratory facilities, all as more fully described in Schedule 5.22(a) of
the Corporation’s Disclosure Schedule. The term

 

21

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean (A) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “hazardous air
pollutants,” “contaminants,” “toxic chemicals,” “toxins,” “hazardous chemicals,”
“extremely hazardous substances,” “pesticides,” “oil” or related materials as
defined in any applicable Environmental Law, or (B) any petroleum or petroleum
products, oil, natural or synthetic gas, radioactive materials,
asbestos-containing materials, urea formaldehyde foam insulation, radon, and any
other substance defined or designated as hazardous, toxic or harmful to human
health, safety or the environment under any Environmental Law.

 

(b)                                 No notice of lien under any Environmental
Laws has been filed against any Property of the Corporation.

 

(c)                                  The use of the Property complies with
lawful, permitted and conforming uses in all material respects under all
applicable building, tire, safety, subdivision, zoning, sewer, environmental,
health, insurance and other such laws, ordinances, rules, regulations and plan
approval conditions of any governmental or public body or authority relating to
the use of the Property.

 

(d)                                 Except as described in Schedule 5.22(d) of
the Corporation’s Disclosure Schedule, to the Corporation’s Knowledge, the
Property does not contain: (i) asbestos in any form; (ii) urea formaldehyde foam
insulation; (iii) transformers or other equipment which contain dialectic fluid
containing levels of polychlorinated biphenyls; (iv) radon; or (v) any other
chemical, material or substance, the exposure to which is prohibited, limited or
regulated by a federal, state or local government agency, authority or body, or
which, even if not so regulated, to the Corporation’s Knowledge after reasonable
investigation, may or could pose a hazard to the health and safety of the
occupants of the Property or the owners or occupants of property adjacent to or
in the vicinity of the Property.

 

(e)                                  The Corporation has not received written
notice that the Corporation is a potentially responsible party for costs
incurred at a cleanup site or corrective action under any Environmental Laws. 
The Corporation has not received any written requests for information in
connection with any inquiry by any Governmental Authority (as defined
hereinafter) concerning disposal sites or other environmental matters. As used
herein, “Governmental Authority” shall mean any nation or government, any
federal, state, municipal, local, provincial, regional or other political
subdivision thereof and any entity or person exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government, Schedule 5.22(e) of the Corporation’s Disclosure Schedule identifies
all locations where Hazardous Materials used in whole or in part by the Business
of the Corporation or resulting from the Business, facilities or Property of the
Corporation have been stored or disposed of by or on behalf of the Corporation.
As used herein, “Environmental Laws” shall mean all applicable federal, state
and local laws, ordinances, rules and regulations that regulate, fix liability
for, or otherwise relate to, the handling, use (including use in industrial
processes, in construction, as building materials, or otherwise), storage and
disposal of hazardous and toxic wastes and substances, and to the discharge,
leakage, presence, migration, threatened Release or Release (whether by
disposal, a discharge into any water source or system or into the air, or
otherwise) of any pollutant or effluent. Without limiting the preceding
sentence, the term

 

22

--------------------------------------------------------------------------------


 

“Environmental Laws” shall specifically include the following federal and state
laws, as amended:

 

FEDERAL

 

Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §
9601 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the
Toxic Substance Control Act, 15 U.S.C. § 2601 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 1001 et seq.; the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 1801 et seq.; the Atomic Energy Act, as amended 42 U.S.C.
§ 2011 et seq.; the Occupational Safety and Health Act, as amended, 29 U.S.C.
§ 651 et seq.; the Federal Food, Drug and Cosmetic Act, as amended 21 U.S.C.
§ 301 et seq. (insofar as it regulates employee exposure to Hazardous
Substances); the Clean Air Act, 42 U.S.C. 7401 et. seq.

 

STATE

 

MASSACHUSETTS ENVIRONMENTAL STATUTES

 

Massachusetts Clean Waters Act, Mass. Gen. L. Ch. 21, Section 26, et. seq., and
regulations thereto; Massachusetts Solid Waste Disposal Laws. Mass. Gen. L. Ch.
16, Section 18, et. seq., and Ch. 111, Section 1 05A, and regulations thereto;
Massachusetts Oil and Hazardous Materials Release Prevention and Response Act,
Mass. Gen. L., Ch. 21 E, Section 1, et. seq., and regulations thereto;
Massachusetts Solid Waste Facilities Law, Mass. Gen. L., Ch. 21H, Section 1, et.
seq., and regulations thereto; Massachusetts Toxic Use Reduction Act, Mass. Gen.
L., Ch. 211, Section 1, et. seq., and regulations thereto; Massachusetts Litter
Control Laws, Mass. Gen. L. Ch. 111. Section 1 50A, et. seq., and regulations
thereto; Massachusetts Wetlands Protection Laws, Mass. Gen. L., Ch. 130,
Section 105, et. seq., and regulations thereto; Massachusetts Environmental Air
Pollution Control Law, Mass. Gen. L.. Ch. 101, Section 2B, et. seq., and
regulations thereto; Massachusetts Environmental Policy Act, Mass. Gen. L. Ch.
30, Section 61, et. seq., and regulations thereto; and Massachusetts Hazardous
Waste Laws, Mass. Gen. L. Ch. 21C, Section 1, et. seq., and regulations thereto.

 

(f)                                    The Corporation has maintained all
environmental and operating documents and records substantially in the manner
and for the time periods required by the Environmental Laws and any other laws,
regulations or orders and has never conducted an environmental audit except as
disclosed in Schedule 5.22(f) of the Corporation’s Disclosure

 

23

--------------------------------------------------------------------------------


 

Schedule. For purposes of this Section 5.22(f), an environmental audit shall
mean any evaluation, assessment, study or test performed at the request of or on
behalf of a Governmental Authority, including, but not limited to, a public
liaison committee, but does not include normal or routine inspections,
evaluations or assessments which do not relate to a threatened or pending
charge, restraining order or revocation of any permit, license, certificate,
approval, authorization, registration or the like issued pursuant to the
Environmental Laws and any other law, regulation or order.

 

(g)                                 To the Corporation’s Knowledge, no part of
the Property of the Corporation is (i) located within any wetlands area,
(ii) subject to any wetlands regulations, or (iii) included in or is proposed
for inclusion in, or abuts any property included in or proposed for inclusion
in, the National Priority List or any similar state lists.

 

5.23                           FDA Matters.

 

(a)                                  The Corporation has (i) complied in all
material respects with all applicable laws, regulations and specifications with
respect to the manufacture, design, sale, storing, labeling, testing,
distribution, inspection, promotion and marketing of all of the Corporation’s
products and product candidates and the operation of manufacturing facilities
promulgated by the U.S. Food and Drug Administration (the “FDA”) or any
corollary entity in any other jurisdiction and (ii) conducted, and in the case
of any clinical trials conducted on its behalf, caused to be conducted, all of
its clinical trials with reasonable care and in compliance in all material
respects with all applicable laws and the stated protocols for such clinical
trials.

 

(b)                                 All of the Corporation’s submissions to the
FDA and any corollary entity in any other jurisdiction, whether oral, written or
electronically delivered, were true, accurate and complete in all material
respects as of the date made, and remain true, accurate and complete in all
material respects and do not misstate any of the statements or information
included therein, or omit to state a fact necessary to make the statements
therein not materially misleading.

 

(c)                                  The Corporation has not committed any act,
made any statement or failed to make any statement that would breach the FDA’s
policy with respect to “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any
similar laws, rules or regulations, whether under the jurisdiction of the FDA or
a corollary entity in any other jurisdiction, and any amendments or other
modifications thereto.  Neither the Corporation nor, to the Corporation’s
Knowledge, any officer, employee or agent of the Corporation has been convicted
of any crime or engaged in any conduct that would reasonably be expected to
result in (i) debarment under 21 U.S.C. Section 335a or any similar state or
foreign law or regulation or (ii) exclusion under 42 U.S.C. Section 1320a 7 or
any similar state or foreign law or regulation, and neither the Corporation nor,
to the Corporation’s Knowledge, any such person has been so debarred or
excluded.

 

(d)                                 The Corporation has not sold or marketed any
products prior to receiving any required or necessary approvals or consents from
any federal or state governmental authority, including but not limited to the
FDA under the Food, Drug & Cosmetics Act of 1976, as amended, and the
regulations promulgated thereunder, or any corollary entity in any

 

24

--------------------------------------------------------------------------------


 

jurisdiction.  The Corporation has not received any notice of, nor is the
Corporation aware of any, actions, citations, warning letters or Section 305
notices from the FDA or any corollary entity.

 

5.24                           Compliance with Privacy Laws

 

(a)                                  For purposes of this Agreement:

 

(i)                                     “Foreign Privacy Laws” shall mean
(a) the Directive 95/46/EC of the Parliament and of the Council of the European
Union of 24 October 1995 on the protection of individuals with regard to the
collection, use, disclosure, and processing of personal data and on the free
movement of such data, (b) the corresponding national rules, regulations, codes,
orders, decrees and rulings thereunder of the member states of the European
Union and (c) any rules, regulations, codes, orders, decree, and rulings
thereunder related to privacy, data protection or data transfer issues
implemented in other countries.

 

(ii)                                  “US Privacy Laws” shall mean any rules,
regulations, codes, orders, decrees, and rulings thereunder of any federal,
state, regional, county, city, municipal or local government of the United
States or any department, agency, bureau or other administrative or regulatory
body obtaining authority from any of the foregoing that relate to privacy, data
protection or data transfer issues, including all implementing laws, ordinances
or regulations, including, without limitation, the Health Insurance Portability
and Accountability Act of 1996, as amended; the Children’s Online Privacy
Protection Act (COPPA) of 1998, as amended; the Financial Modernization Act
(Graham-Leach-Bliley Act) of 2000, as amended; the Fair Credit Reporting Act of
1970, as amended; the Privacy Act of 1974, as amended; the Family Education
Rights and Privacy Act of 1974, as amended; the Right to Financial Privacy Act
of 1978, as amended; the Privacy Protection Act of 1980, as amended; the Cable
Communications Policy Act of 1984, as amended; the Electronic Communications
Privacy Act of 1986, as amended; the Video Privacy Protection Act of 1988, as
amended; the Telephone Consumer Protection Act of 1991, as amended; the Driver’s
Privacy Protection Act of 1994, as amended; the Communications Assistance for
Law Enforcement Act of 1994, as amended; the Telecommunications Act of 1996, as
amended; and any implementing regulations related thereto;

 

(b)                                 The Corporation is currently and has been at
all times in compliance in all material respects with all Foreign Privacy Laws
and US Privacy Laws; and the Corporation has not received notice (in writing or
otherwise) regarding violation of such Foreign Privacy Laws or US Privacy Laws.

 

(c)                                  No action, suit, proceeding, investigation,
charge, complaint, claim, demand, or notice has been filed or commenced against
the Corporation, nor to the Corporation’s Knowledge threatened against the
Corporation, relating to Foreign Privacy Laws and US Privacy Laws; nor has the
Corporation incurred any material liabilities (whether accrued, absolute,
contingent or otherwise) under any Foreign Privacy Laws or US Privacy Laws.

 

(d)                                 Health Insurance Portability and
Accountability Act of 1996.  The Corporation (i) has assessed the applicability
of the Health Insurance Portability and

 

25

--------------------------------------------------------------------------------


 

Accountability Act of 1996 and its implementing regulations (collectively,
“HIPAA”) to the Corporation, including the fully insured and self-insured health
plans that the Corporation sponsors or has sponsored or contributes to or has
contributed to and health care provider activities, if any, in which the
Corporation engages, (ii) has complied in all relevant respects with HIPAA,
including 45 C.F.R. Part 160 and Subparts A and E of Part 164 (the “HIPAA
Privacy Rule”), including but not limited to HIPAA Privacy Rule requirements
relating to health information use and disclosure, notices of privacy rights,
appointment of a Privacy Officer, adoption of a privacy policy, amendment of
plan documents, and implementation of employee training as to the handling of
protected health information, and (iii) if required under the HIPAA Privacy
Rule, has entered into business associate agreements on behalf of the
Corporation’s health plans covering the handling of protected health information
with vendors and others categorized under HIPAA as business associates of the
Corporation’s health plans.

 

(e)                                  Other Health Information Laws.  Without
limiting the generality of Section 5.24(a) through Section 5.24(d),

 

(i)                                     the Corporation is currently, and has
been at all times since its incorporation, in compliance in all material
respects with all applicable health insurance, health information security,
health information privacy, and health information transaction format Laws (each
a “Health Information Law”), including, without limitation, any rules,
regulations, codes, orders, decrees, and rulings thereunder of any federal,
state, regional, county, city, municipal or local government, whether foreign or
domestic, or any department, agency, bureau or other administrative or
regulatory body obtaining authority from any of the foregoing; and

 

(ii)                                  no action, suit, proceeding,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Corporation nor to the Corporation’s Knowledge threatened
against the Corporation, alleging any failure to comply with any Health
Information Law; nor has the Corporation incurred any material liabilities
(whether accrued, absolute, contingent or otherwise) under any Health
Information Law.

 

5.25                           Health Care and Affiliated Transactions; Stark
and Anti-Kickback Laws.

 

(a)                                  For purposes of the Stark II law and
implementing regulations, if applicable, none of the directors or officers of
the Corporation, or physicians employed by the Corporation, any other affiliates
of the Corporation, or any of their respective immediate family members is
(i) to the Corporation’s Knowledge, a partner or stockholder or has any other
economic interest in any customer or supplier of the Corporation; (ii) a party
to any transaction or contract with the Corporation; or (iii) indebted to the
Corporation.  The Corporation has not paid, or incurred any obligation to pay,
any fees, commissions or other amounts to and is not a party to any agreement,
business arrangement or course of dealing with any firm of or in which any of
directors, officers or affiliates of the Corporation, or any of their respective
immediate family members, is a partner or stockholder or has any other economic
interest, other than ownership of less than one percent (1%) of a publicly
traded corporation.  No physician or family member of a physician has a
financial relationship with the Corporation in violation of Section 1877 of the
Social Security Act.  The Corporation has made all filings required by
Section 1877 of the Social Security Act.

 

26

--------------------------------------------------------------------------------


 

(b)                                 The Corporation has complied with all
applicable state and federal “anti-kickback,” fraud and abuse, false claims and
related statutes and regulations.  The Corporation has received no notice of nor
is otherwise aware of any inquiries, audits, subpoenas or other investigations
involving Corporation by the U.S. Department of Health and Human Services, the
U.S. Office of Inspector General, any U.S. Attorney’s Office or any other
federal or state agency with jurisdiction over such statutes or regulations.

 

SECTION 6.                                Representations and Warranties of the
Investors to the Corporation.

 

Each of the Investors, as to itself, represents and warrants to the Corporation
as follows:

 

(a)                                  It is acquiring the Series A-1 Preferred
Stock and, in the event it should acquire Reserved Common Shares upon conversion
of the Series A-1 Preferred Stock, it will be acquiring such Reserved Common
Shares, for its own account, for investment and not with a view to the
distribution thereof within the meaning of the Securities Act.

 

(b)                                 It is an “accredited investor” as such term
is defined in Rule 501(a) promulgated under the Securities Act.

 

(c)                                  It agrees that the Corporation may place a
legend on the certificates delivered hereunder stating that the Series A-1
Preferred Stock and any Reserved Common Shares have not been registered under
the Securities Act, and, therefore, cannot be offered, sold or transferred
unless they are registered under the Securities Act or an exemption from such
registration is available and that the offer, sale or transfer of the Series A-1
Preferred Stock and any Reserved Common Shares is further subject to any
restrictions imposed by this Agreement and the Stockholders’ Agreement.

 

(d)                                 The execution, delivery and performance by
it of this Agreement have been duly authorized by all requisite action of it.

 

(e)                                  It further understands that the exemptions
from registration afforded by Rule 144 and Rule 144A (the provisions of which
are known to it) promulgated under the Securities Act depend on the satisfaction
of various conditions, and that, if applicable, Rule 144 may afford the basis
for sales only in limited amounts.

 

(f)                                    It has such knowledge and experience in
business and financial matters and with respect to investments in securities of
privately-held companies so as to enable it to understand and evaluate the risks
of its investment in the Series A-1 Preferred Stock and form an investment
decision with respect thereto.  It has been afforded the opportunity during the
course of negotiating the transactions contemplated by this Agreement to ask
questions of, and to secure such information from, the Corporation and its
officers and directors as it deems necessary to evaluate the merits of entering
into such transactions.

 

(g)                                 If it is a natural person, it has the power
and authority to enter into this Agreement.  If it is not a natural person, it
is duly organized and validly existing and has the power and authority to enter
into this Agreement.  Any Investor which is a corporation, partnership or trust
represents that it has not been organized, reorganized or recapitalized
specifically for the purpose of acquiring the securities of the Corporation.

 

27

--------------------------------------------------------------------------------


 

(h)                                 It has adequate net worth and means of
providing for its current needs and personal contingencies to sustain a complete
loss of its investment in the Corporation.  The Investors understand that the
foregoing representations and warranties shall be deemed material and to have
been relied upon by the Corporation.

 

SECTION 7.                                Closing Conditions.

 

7.1                                 Deliveries; Conditions Precedent to Each
Closing. The several obligations of each Investor to purchase and pay for the
Series A-1 Preferred Stock at each Closing are subject to the satisfaction or
waiver by such Investor or any waiver adopted or implemented pursuant to
Section 19 of the following conditions precedent:

 

(a)                                  All proceedings to have been taken and all
waivers and consents to be obtained in connection with the transactions
contemplated by this Agreement shall have been taken or obtained, and all
documents incidental thereto shall be satisfactory to each Investor and its
counsel, and each Investor and its counsel shall have received copies (executed
or certified, as may be appropriate) of all documents which such Investor or its
counsel may reasonably have requested in connection with such transactions.

 

(b)                                 All legal matters incident to the purchase
or acquisition of the Series A-1 Preferred Stock shall be satisfactory to each
Investor’s counsel, and the Investors shall have received from Bingham McCutchen
LLP a legal opinion addressed to the Investors and dated the date of each such
Closing: (i) as to certain matters of law set forth in Sections 5.1, 5.2, 5.3,
5.4, 5.5 and 5.6(e) and (k) hereof; (ii) as to proceedings against the
Corporation; and (iii) to the further effect that it is not necessary, and will
not be necessary, as the case may be, to register the securities described in
Sections 5.2(a) and (b) hereof under the Securities Act in connection with the
issuance, sale and delivery of such securities.

 

(c)                                  All consents, permits, approvals,
qualifications and/or registrations required to be obtained or effected under
any applicable securities or “Blue Sky” laws of any jurisdiction shall have been
obtained or effected.

 

7.2                                 Deliveries: Conditions Precedent to the
Stage I Closing. The several obligations of each Investor to purchase and pay
for the Stage I Preferred Shares at the Stage I Closing, are subject to the
satisfaction or waiver by such Investor or any waiver adopted or implemented
pursuant to Section 19 the following conditions precedent:

 

(a)                                  Except as set forth in the Disclosure
Schedules hereto (as may be updated in connection with the Stage I Closing), on
the Stage I Closing Date, the representations and warranties of the Corporation
contained herein shall be true and correct on and as of the date of such Stage I
Closing with the same force and effect as though such representations and
warranties had been made on and as of such date (other than any representation
or warranty made as of a particular date which shall be true and correct as of
such date).

 

(b)                                 A duly executed Restated Certificate in the
form of Exhibit A hereto shall have been filed with and accepted by the
Secretary of State of Delaware and shall be effective as the Restated
Certificate of the Corporation under the laws of the State of Delaware, and a
Stockholders’ Agreement in form and substance attached hereto as Exhibit B shall
have

 

28

--------------------------------------------------------------------------------


 

been executed by the Corporation and the requisite stockholders of the
Corporation such that the Stockholders’ Agreement amends and restates in its
entirety the Existing Stockholders’ Agreement, and such executed Stockholders’
Agreement shall have been delivered to the Investors.

 

(c)                                  The Corporation shall have delivered to the
Investors a certificate or certificates, dated the Stage I Closing Date, of the
Secretary of the Corporation certifying as to (i) the resolutions of the
Corporation’s Board of Directors and stockholders authorizing the execution and
delivery of this Agreement and the delivery to the Investors of the Stage I
Preferred Shares, such other documents and instruments as may be required by
this Agreement, and the consummation of the transactions contemplated hereby and
thereby, (ii) that such resolutions were duly adopted and have not been
rescinded or amended as of said date, (iii) the name and the signature of the
officers of the Corporation authorized to sign, as appropriate, this Agreement
and the other documents and certificates to be delivered pursuant to this
Agreement by either the Corporation or any of its officers, (iv) the Restated
Certificate and (v) the Corporation’s by-laws.

 

(d)                                 The Corporation shall have delivered to the
Investors a certificate or certificates, dated the date of the Stage I Closing,
of the President and Chief Executive Officer of the Corporation certifying as to
the accuracy and completeness of the representations and warranties made by the
Corporation pursuant to this Agreement as of each of the date of this Agreement
and the date of such Stage I Closing.

 

(e)                                  The Corporation shall have entered into
confidentiality and, to the extent allowable under arrangements or agreements
between a consultant and any relevant institution with which he may be an
employee, assignment of inventions agreements with all employees and consultants
of the Corporation satisfactory in form and substance to the Investors and their
counsel.

 

(f)                                    The Board of Directors of the Corporation
shall be comprised of the following individuals (collectively, the “Director
Individuals”): Martin Muenchbach, Ansbert Gadicke, Jonathan Fleming, Richard
Lyttle, Elizabeth Stoner, Alan Auerbach and Kurt Graves.

 

(g)                                 The Corporation shall have executed and
delivered to each such director an indemnification agreement in the form
attached hereto as Exhibit C.

 

(h)                                 The Corporation shall have executed and
delivered to each Investor so requesting a management rights letter in a form
acceptable to such Investor.

 

(i)                                     The holders of a majority of the shares
of outstanding Series B Stock and Series C Stock, voting together as a single
class, shall have consented to the entry into this Agreement and the
Stockholders’ Agreement by the Corporation, and the transactions contemplated
hereby and the holders of a majority of the shares of outstanding Series B Stock
and Series C Stock, voting together as a single class, and the holders of a
majority of the shares of outstanding Series A Stock, Series B Stock and
Series C Stock, voting together as a single class, and a majority of all
outstanding shares Common Stock and Preferred Stock shall have approved the
Merger and the adoption of the Merger Agreement.

 

29

--------------------------------------------------------------------------------


 

(j)                                     The holders of a majority of the shares
of outstanding Series B Stock and the Series C Stock, voting together as a
single class, shall have waived all (i) rights of first refusal (i.e.,
preemptive rights) under the Existing Stockholders’ Agreement (including the
notice requirements set forth therein) and (ii) antidilution adjustments, each
in connection with issuance of Series A-1 Preferred Stock hereunder.

 

(k)                                  MPM Acquisition Corp., a Delaware
corporation (“MPMAC”), shall have filed at least ten (10) days prior to such
Stage I Closing a Schedule 14F-1 with the Securities and Exchange Commission
pertaining to the election of all of the Director Individuals as the entire
membership of the Board of Directors of MPMAC.

 

(l)                                     The Corporation shall have entered into
a Stock Issuance Agreement and a Clinical Trial Services Agreement, each in the
form of Exhibit D and Exhibit E, respectively, with Nordic Bioscience Clinical
Development VII A/S.

 

7.3                                 Condition Subsequent to Stage I Closing.  As
a condition subsequent to the Stage I Closing, the Corporation shall have
consummated a merger whereby it shall merge with and into RHI Merger Corp., a
Delaware corporation and wholly-owned subsidiary of MPMAC (“Merger Sub”),
immediately following the Stage I Closing (the “Merger”).  In the event the
Corporation does not satisfy such condition subsequent by consummating the
Merger immediately following the Stage I Closing, then the Corporation shall
return to each Investor, upon the Corporation’s prior receipt from such Investor
of any stock certificate representing the shares of Series A-1 Preferred Stock
purchased at such Stage I Closing by such Investor (including any Additional A-1
Shares received by such Investor at the Stage I Closing), the entire aggregate
cash Purchase Price paid by such Investor to the Corporation at such Stage I
Closing, and the Corporation and such Investor shall thereafter deem the
purchase and sale of shares of Series A-1 Preferred Stock (including any
Additional A-1 Shares received by such Investor at the Stage I Closing) by such
Investor at the Stage I Closing to be rescinded as if it never occurred and the
Stockholders’ Agreement shall be amended to revert back in substance in all
material respects to the prior version of such agreement in force and effect
prior to the execution and delivery of the Stockholders’ Agreement.

 

7.4                                 Deliveries: Conditions Precedent to the
Stage II Closing.  In addition to the continuing satisfaction or waiver of the
conditions set forth in Section 7.1 hereof, the several obligations of each
Investor to purchase and pay for the Stage II Preferred Shares at the Stage II
Closing are subject to the satisfaction or waiver by such Investor or any waiver
adopted or implemented pursuant to Section 19 of the following conditions
precedent:

 

(a)                                  Except as set forth in the Disclosure
Schedules hereto (as may be updated in connection with the Stage II Closing to
disclose changes arising solely from (i) the operation of the business of the
Corporation in the ordinary course of business since the date of this Agreement
or (ii) transactions or agreements approved by the Board of Directors of the
Corporation), the representations and warranties of the Corporation contained
herein shall be true and correct on and as of the Stage II Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of such date (other than any representation or warranty made as
of a particular date which shall be true and correct as of such date). In
addition, there shall have been no changes to the Disclosure Schedules with
respect to

 

30

--------------------------------------------------------------------------------


 

the representations and warranties set forth in Sections 5.1, 5.2, 5.3, 5.4 and
5.5 other than changes with respect to Section 5.2 (Capitalization) arising from
transactions or agreements approved by the Board of Directors of the
Corporation.

 

(b)                                 The Investors shall have received
certificates in the form identical to that in Sections 7.2(c) and 7.2(d) dated
as of the Stage II Closing Date and as to the Stage II Preferred Shares and
Stage II Closing.

 

(c)                                  The Merger shall have occurred following
the Stage I Closing.

 

(d)                                 Since the Stage I Closing, there shall have
been no event or events that individually or in the aggregate has had a
Corporation Material Adverse Effect.

 

(e)                                  There shall have been no Liquidation or
Special Liquidation (each as defined in the Certificate of Incorporation of the
Corporation) and the Common Stock of the Corporation has not yet been listed for
trading on a national securities exchange.

 

7.5                                 Deliveries: Conditions Precedent to the
Stage III Closing. In addition to the continuing satisfaction or waiver of the
conditions set forth in Section 7.1 hereof, the several obligations of each
Investor to purchase and pay for the Stage III Preferred Shares at the Stage III
Closing are subject to the satisfaction or waiver by such Investor or any waiver
adopted or implemented pursuant to Section 19 of the following conditions
precedent:

 

(a)                                  Except as set forth in the Disclosure
Schedules hereto (as may be updated in connection with the Stage III Closing to
disclose changes solely arising from (i) the operation of the business of the
Corporation in the ordinary course of business since the date of this Agreement
or (ii) transactions or agreements approved by the Board of Directors of the
Corporation), the representations and warranties of the Corporation contained
herein shall be true and correct on and as of the Stage III Closing Date with
the same force and effect as though such representations and warranties had been
made on and as of such date (other than any representation or warranty made as
of a particular date which shall be true and correct as of such date). In
addition, there shall have been no changes to the Disclosure Schedules with
respect to the representations and warranties set forth in Sections 5.1, 5.2,
5.3, 5.4 and 5.5 other than changes with respect to Section 5.2 (Capitalization)
arising from transactions or agreements approved by the Board of Directors of
the Corporation.

 

(b)                                 The Investors shall have received
certificates in the form identical to that in Sections 7.2(c) and 7.2(d) dated
as of the Stage III Closing Date and as to the Stage III Preferred Shares and
Stage III Closing.

 

(c)                                  The Merger shall have occurred following
the Stage I Closing.

 

(d)                                 Since the Stage II Closing, there shall have
been no event or events that individually or in the aggregate has had a
Corporation Material Adverse Effect.

 

(e)                                  There shall have been no Liquidation and
the Common Stock of the Corporation has not yet been listed for trading on a
national securities exchange.

 

31

--------------------------------------------------------------------------------


 

7.6                                 Conditions to Obligations of the
Corporation. It shall be a condition precedent to the obligations of the
Corporation hereunder to be performed at the Stage I Closing, Stage II Closing
or Stage III Closing, as the case may be, as to each Investor severally, but not
jointly, that (a) the representations and warranties contained herein of each of
the Investors hereunder shall be true and correct as of the date of each such
Closing with the same force and effect as though such representations and
warranties had been made on and as of such date, and that (b) each Investor who
is an individual shall have completed, executed and delivered to the Corporation
an accredited investor questionnaire, in a form provided by and to the
reasonable satisfaction of the Corporation.

 

SECTION 8.                                Acknowledgement Regarding the Merger.

 

Each Investor hereby, in its capacity as a stockholder or future stockholder of
the Corporation, (a) acknowledges that such Investor is aware that the
Corporation has, prior to the execution and delivery of this Agreement, entered
into an Agreement and Plan of Merger with MPMAC and Merger Sub with respect to
the proposed Merger, an executed copy of which is attached hereto as Exhibit F
(the “Merger Agreement”), (b) acknowledges that such Investor has received and
reviewed the Merger Agreement; and (c) understands that the Merger is a
condition subsequent to the Stage I Closing and a condition precedent to each of
the Stage II Closing and the Stage II Closing and that the Merger is expected to
be consummated immediately following the Stage I Closing.

 

SECTION 9.                                Expenses and Fees.

 

The Corporation shall pay, and hold each of the Investors harmless against all
liability for the payment of all costs and other expenses incurred by any
Investor in connection with the Corporation’s performance of and compliance with
all agreements and conditions contained herein or contemplated hereby on its
part to be performed or complied with.  The Corporation further agrees that it
will pay, and hold each of the Investors harmless from, any and all liability
with respect to any stamp or similar taxes which may be determined to be payable
in connection with the execution and delivery of this Agreement or any
modification, amendment or alteration of the terms or provisions of this
Agreement and that it will similarly pay, and hold each of the Investors
harmless from, all issue taxes in respect of the issuance of the Series A-1
Preferred Stock to each of the Investors.  Either at or as soon as reasonably
practicable following the Stage I Closing, expiration or termination of this
Agreement or the closing of any other funding event pursuant to this Agreement
as it may be amended, the Corporation shall pay the reasonable and documented
fees and expenses of Wilmer Cutler Pickering Hale and Dorr LLP incurred in
connection with the review and negotiation of this Agreement, all documents and
agreements related hereto and the transactions contemplated hereby.

 

SECTION 10.                          Certain Covenants.

 

Without the prior written consent of the holders of a majority of the shares of
Series A-1 Preferred Stock issued and outstanding at the time (the “Majority
Investors”), the Corporation shall not issue any shares of Series A-1 Preferred
Stock or any securities convertible into shares of Series A-1 Preferred Stock
other than (i) Excluded Stock (as defined in the Certificate of Incorporation of
the Corporation), (ii) pursuant to the terms of this Agreement or (iii) pursuant
to

 

32

--------------------------------------------------------------------------------


 

agreements, warrants or arrangements described on Schedule 10 hereof.

 

SECTION 11.                          Brokers or Finders.

 

The Corporation represents and warrants to each of the Investors, and each of
the Investors, as to itself, represents and warrants to the Corporation, that,
other than Leerink Swann LLC, which has acted as advisor to the Corporation in
connection with the transactions contemplated by this Agreement, no person or
entity has or will have, as a result of the transactions contemplated by this
Agreement, any right, interest or valid claim against or upon the Corporation or
the Investors for any commission, fee or other compensation as a finder or
broker because of any act or omission by the Corporation or the Investors or by
any agent of the Corporation or the Investors.

 

SECTION 12.                          Exchanges Lost. Stolen or Mutilated
Certificates.

 

Upon surrender by any Investor to the Corporation of shares of Series A-1
Preferred Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock,
Series A-4 Preferred Stock or Reserved Common Shares or any shares of Common
Stock issued upon conversion of any Series A-2 Preferred Stock, Series A-3
Preferred Stock, Series A-4 Preferred Stock purchased or acquired by such
Investor hereunder, the Corporation, at its expense, will issue in exchange
therefor, and deliver to such Investor, a new certificate or certificates
representing such shares in such denominations as may be requested by such
Investor. Upon receipt of evidence satisfactory to the Corporation of the loss,
theft, destruction or mutilation of any certificate representing any shares of
Common Stock or Preferred Stock purchased or acquired by any Investor hereunder
and, in case of any such loss, theft or destruction, upon delivery of any
indemnity agreement satisfactory to the Corporation, or in case of any such
mutilation, upon surrender and cancellation of such certificate, the
Corporation, at its expense, will issue and deliver to such Investor a new
certificate for such shares of Common Stock or Preferred Stock, as applicable,
of like tenor, in lieu of such lost, stolen or mutilated certificate.

 

SECTION 13.                          Survival of Representations and Warranties.

 

The representations and warranties set forth in Sections 5 and 6 hereof shall
survive the Closings indefinitely.

 

SECTION 14.                          Indemnification.

 

The Corporation shall indemnify, defend and hold each of the Investors harmless
against any and all liabilities, loss, cost or damage, together with all
reasonable costs and expenses related thereto (including legal and accounting
fees and expenses), arising from, relating to, or connected with the untruth,
inaccuracy or breach of any statements, representations, warranties or covenants
of the Corporation contained herein, including, but not limited to, all
statements, representations, warranties or covenants concerning environmental
matters.

 

SECTION 15.                          Remedies.

 

In case any one or more of the representations, warranties, covenants and/or
agreements set forth in this Agreement shall have been breached by any party
hereto, the party or parties

 

33

--------------------------------------------------------------------------------


 

entitled to the benefit of such representations, warranties, covenants or
agreements may proceed to protect and enforce its or their rights either by suit
in equity and/or action at law, including, but not limited to, an action for
damages as a result of any such breach and/or an action for specific performance
of any such covenant or agreement contained in this Agreement.  The rights,
powers and remedies of the parties under this Agreement are cumulative and not
exclusive of any other right, power or remedy which such parties may have under
any other agreement or law.  No single or partial assertion or exercise of any
right, power or remedy of a party hereunder shall preclude any other or further
assertion or exercise thereof.

 

SECTION 16.                          Successors and Assigns.

 

(a)                                  Except as otherwise expressly provided
herein, this Agreement shall bind and inure to the benefit of the Corporation
and each of the Investors and the respective permitted successors and assigns of
each of the Investors and the permitted successors and assigns of the
Corporation. Subject to the provisions of Sections 3.1, 3.2, 3.3 and 3.10 of the
Stockholders’ Agreement, this Agreement and the rights and duties of the
Investors set forth herein may be freely assigned, in whole or in part, by the
Investors.  Neither this Agreement nor any of the rights or duties of the
Corporation set forth herein shall be assigned by the Corporation, in whole or
in part, without having first received the written consent of the Majority
Investors.  Notwithstanding the foregoing, upon the consummation of the Merger
and with respect to all times following the consummation of the Merger, (i) the
Corporation shall, and hereby does, assign all of its rights, duties and
obligations under this Agreement to MPMAC and (ii) all references to the
“Corporation” in this Agreement and to its capital stock or any other aspects of
the Corporation shall be deemed to be references to MPMAC and its capital stock
and other applicable aspects of MPMAC.  MPMAC, by executing this Agreement as an
anticipated successor and assign to the Corporation, does hereby assume,
effective upon the consummation of the Merger, all of the Corporation’s rights,
duties and obligations under this Agreement, including the obligation to issue
to the Investors at the Stage II Closing and the Stage III Closing shares of
MPMAC capital stock with rights, preferences and privileges substantially
similar to those of the Series A-1 Preferred Stock and Radius will be released
from its duties and obligations under this Agreement.  All parties to this
Agreement, including the Majority Investors, hereby consent to the assignment
and assumption contemplated between the Corporation and MPMAC set forth in this
paragraph.

 

(b)                                 Notwithstanding any term or condition
contained herein to the contrary, Saints Capital VI, L.P. (“Saints”) may assign
all of its rights and obligations hereunder to one or a combination of OBP IV —
Holdings LLC and mRNA II — Holdings LLC solely upon written notice provided to
the Corporation and countersigned by the assignee who shall agree to assume all
of Saints’ rights and obligations hereunder on a prospective basis, at which
point Saints shall have no further rights, obligations or liabilities under this
Agreement (except with respect to liabilities related to breaches of this
Agreement by Saints occurring prior to the date of any such assignment).

 

SECTION 17.                          Entire Agreement.

 

This Agreement, together with the other writings referred to herein, including
the Restated Charter and the Stockholders’ Agreement, or delivered hereunder and
which form a part

 

34

--------------------------------------------------------------------------------


 

hereof, contains the entire agreement among the parties with respect to the
subject matter hereof and amends, restates and supersedes all prior and
contemporaneous arrangements or understandings, whether written or oral, with
respect thereto.

 

SECTION 18.                     Notices.

 

All notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied or e-mailed with a confirmation copy by regular
mail, addressed, telecopied or e-mailed, as the case may be, to such party at
the address, telecopier number or e-mail address, as the case may be, set forth
below or such other address, telecopier number or e-mail address, as the case
may be, as may hereafter be designated in writing by the addressee to the
addressor listing all parties:

 

(i)                                     if to the Corporation. to:

 

Radius Health, Inc.

201 Broadway

Sixth Floor

Cambridge, MA 02139

Attention: B. Nicholas Harvey

Telecopier: (617) 444-1834
E-mail: bnharvey@radiuspharm.com

 

with a copy to:

 

Bingham McCutchen

One Federal Street

Boston. MA 02110-1726

Attention: Julio E. Vega, Esq.

Telecopier: (617) 951-8736
E-mail:  Julio.vega@bingham.com

 

(ii)                                  if to Investors, as set forth on Schedule
1.

 

All such notices, requests, consents and other communications shall be deemed to
have been received: (a) in the case of personal delivery, on the date of such
delivery; (b) in the case of mailing, on the third business day following the
date of such mailing; (c) in the case of overnight mail, on the first business
day following the date of such mailing; (d) in the case of facsimile
transmission, when confirmed by facsimile machine report; or (e) in the case of
e-mail delivery, when confirmed by the sender’s e-mail system.

 

SECTION 19.                     Changes.

 

The terms and provisions of this Agreement may not be modified or amended, or
any of the provisions hereof waived, temporarily or permanently, except pursuant
to a writing executed by a duly authorized representative of the Corporation,
MPMAC and the Majority Investors.

 

35

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any modification or amendment to this Agreement
that would adversely affect one Investor in a manner that is directed
specifically to such Investor, rather than to all Investors, shall be subject to
the approval of each such Investor.  It is understood that this separate consent
would not be required if any such adverse effect results from the application of
criteria uniformly to all Investors even if such application may affect
Investors differently.

 

SECTION 20.                          Counterparts.

 

This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

 

SECTION 21.                          Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.

 

SECTION 22.                          Nouns and Pronouns.

 

Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice-versa.

 

SECTION 23.                          Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 24.                          Further Assurances.

 

The parties shall cooperate reasonably with each other in  connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall furnish upon request to each other such further
information, execute and deliver to each other such other documents, and do such
other acts and things, all as the other party may reasonably request for
purposes of carrying out the intend of this Agreement and consummating the
transactions contemplated hereby.

 

SECTION 25.                          Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, excluding choice of laws rules thereof.

 

(Remainder of Page Left Intentionally Blank.)

 

36

--------------------------------------------------------------------------------


 

(Signature Page to Stock Purchase Agreement)

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

THE CORPORATION:

 

 

 

RADIUS HEALTH, INC.

 

 

 

By:

 

 

 

Name: C. Richard Edmund Lyttle

 

 

Title: President

 

 

 

 

 

As an anticipated successor and assign to the Corporation under Section 16
hereof:

 

 

 

 

MPM ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name: C. Richard Edmund Lyttle

 

 

Title: President

 

37

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

BB Biotech Ventures II, L.P.

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BB Biotech Growth N.V.

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HEALTHCARE VENTURES VII, L.P.

 

By:

HealthCare Partners VII, L.P.

 

 

Its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HEALTHCARE PRIVATE EQUITY LIMITED PARTNERSHIP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

38

--------------------------------------------------------------------------------


 

 

MPM BIOVENTURES III, L.P.

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

 its General Partner

 

By:

MPM BioVentures III LLC,

 

 

 its General Partner

 

 

 

 

By:

 

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

 its General Partner

 

By:

MPM BioVentures III LLC,

 

 

 its General Partner

 

 

 

 

By:

 

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

 in its capacity as the Managing Limited Partner

 

By:

MPM BioVentures III LLC,

 

 

 its General Partner

 

 

 

 

By:

 

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

39

--------------------------------------------------------------------------------


 

 

MPM BIOVENTURES III PARALLEL FUND, L.P.

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

 its General Partner

 

By:

MPM BioVentures III LLC,

 

 

 its General Partner

 

 

 

 

By:

 

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

 

MPM ASSET MANAGEMENT INVESTORS 2003 BVIII LLC

 

 

 

By:

 

 

 

Name: Ansbert Gadicke

 

 

Title: Series A Member

 

 

 

 

 

 

 

MPM BIO IV NVS STRATEGIC FUND, L.P.

 

 

 

By:

MPM BioVentures IV GP LLC,

 

 

its General Partner

 

By:

MPM BioVentures IV LLC,

 

 

its Managing Member

 

 

 

 

By:

 

 

 

Name: Ansbert Gadicke

 

 

Title:

 

 

 

 

 

 

 

SAINTS CAPITAL VI, L.P.,

 

a limited partnership

 

 

 

By:

Saints Capital VI LLC,

 

a limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

40

--------------------------------------------------------------------------------


 

 

BROOKSIDE CAPITAL PARTNERS FUND, L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

The Breining Family Trust dated August 15, 2003

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

The Richman Trust dated 2/6/83

 

 

 

 

 

By:

 

 

Name: Douglas D. Richman

 

Title: Co-Trustee

 

 

 

 

 

By:

 

 

Name: Eva A. Richman,

 

Title: Co-Trustee

 

 

 

 

 

WELLCOME TRUST LIMITED, AS TRUSTEE OF THE WELLCOME TRUST

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Dr. Raymond F. Schinazi

 

41

--------------------------------------------------------------------------------


 

 

 

 

H. Watt Gregory III

 

 

 

 

 

The David E. Thompson Revocable Trust

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

42

--------------------------------------------------------------------------------


 

Schedule I

 

Name of Investors

 

Address of Record

 

Stage I
Preferred
Shares

 

Additional
A-1
Shares

 

Stage II
Preferred
Shares

 

Stage III
Preferred
Shares

 

BB Biotech Ventures II, L.P.

 

Trafalgar Court
Les Banques
St. Peter Port
Guernsey
Channel Islands
GY1 3QL



With copies to
Martin Münchbach
Bellevue Asset Management
Seestrasse 16
8700 Küsnacht
Switzerland

 

204,700

 

231,265

 

204,700

 

204,700

 

BB Biotech Growth N.V.

 

Snipweg 26
Curaçao

 

409,400

 

 

 

409,400

 

409,400

 

HealthCare Ventures VII, L.P.

 

44 Nassau Street
Princeton, NJ 08542

 

196,512

 

 

 

196,512

 

196,511

 

MPM BioVentures III, L.P.

 

c/o MPM Capital
200 Clarendon Street
54th Floor
Boston, MA 02116

 

34,371

 

47,854

 

34,371

 

34,371

 

MPM BioVentures III - QP, L.P

 

c/o MPM Capital
200 Clarendon Street
54th Floor
Boston, MA 02116

 

511,191

 

711,714

 

511,191

 

511,191

 

 

--------------------------------------------------------------------------------


 

 

Name of Investors

 

Address of Record

 

Stage I
Preferred
Shares

 

Additional
A-1
Shares

 

Stage II
Preferred
Shares

 

Stage III
Preferred
Shares

 

MPM BioVentures III GmbH & Co. Beteiligungs KG

 

c/o MPM Capital
200 Clarendon Street
54th Floor
Boston, MA 02116

 

43,202

 

60,149

 

43,202

 

43,202

 

MPM BioVentures III Parallel Fund, L.P.

 

c/o MPM Capital
200 Clarendon Street
54th Floor
Boston, MA 02116

 

15,438

 

21,494

 

15,438

 

15,438

 

MPM Asset Management Investors 2003 BVIII LLC

 

c/o MPM Capital
200 Clarendon Street
54th Floor
Boston, MA 02116

 

9,898

 

13,783

 

9,898

 

9,898

 

MPM Bio IV NVS Strategic Fund, L.P.

 

c/o MPM Capital
200 Clarendon Street
54th Floor
Boston, MA 02116

 

302,683

 

237,330

 

302,683

 

302,682

 

Saints Capital VI, L.P.

 

475 Sansome Street,
Suite 1850
San Francisco, CA 94111
Attention: Scott Halsted

 

With copy to:
Oxford Bioscience Partners
222 Berkley Street
Suite 1650
Boston, MA 02116

 

163,760

 

 

 

163,760

 

163,760

 

 

--------------------------------------------------------------------------------


 

Name of Investors

 

Address of Record

 

Stage I
Preferred
Shares

 

Additional
A-1
Shares

 

Stage II
Preferred
Shares

 

Stage III
Preferred
Shares

 

The Wellcome Trust Limited as trustee of the Wellcome Trust

 

215 Euston Road
London NW1 2BE
England

 

255,223

 

 

 

255,223

 

255,223

 

Dr. Raymond F. Schinazi

 

2881 Peachtree Road, NE
Unit 1403
Atlanta, GA 30305

 

3,658

 

3,917

 

3,658

 

3,657

 

Healthcare Private Equity Limited Partnership

 

c/o Scottish Widows
Investment Partnership
Edinburgh One
Morrison Street
Edinburgh EH3 8BE
U.K.

 

68,059

 

 

 

68,059

 

68,060

 

Brookside Capital Partners Fund, L.P.

 

Attn: Brookside Legal
Department
Bain Capital, LLC
111 Huntington Avenue
Boston, MA 02199

 

409,400

 

 

 

409,400

 

409,400

 

H. Watt Gregory, III

 

Suite 200
124 West Capitol Avenue
Little Rock, Arkansas 72201

 

1,329

 

 

 

1,329

 

1,330

 

The Breining Family Trust 2/15/03

 

PO Box 9540
Rancho Santa Fe, CA 92067

 

407

 

 

 

407

 

408

 

David E. Thompson Revocable Trust

 

1045 Mason Street, # 501
San Francisco, CA 94108

 

1,964

 

 

 

1,964

 

1,965

 

 

--------------------------------------------------------------------------------


 

Name of Investors

 

Address of Record

 

Stage I
Preferred
Shares

 

Additional
A-1
Shares

 

Stage II
Preferred
Shares

 

Stage III
Preferred
Shares

 

The Richman Trust dated 2/6/83

 

9551 La Jolla Farms Road
La Jolla, CA 92037

 

650

 

 

 

650

 

650

 

TOTAL:

 

 

 

2,631,845

 

1,327,506

 

2,631,845

 

2,631,846

 

 

--------------------------------------------------------------------------------